Exhibit 10.1

EXECUTION VERSION

AGREEMENT AND PLAN OF MERGER

among

BALDWIN TECHNOLOGY COMPANY, INC.,

FORSYTH CAPITAL INVESTORS, LLC,

FORSYTH BALDWIN, LLC,

FORSYTH BALDWIN MEZZANINE, INC.

and

FORSYTH BALDWIN, INC.

dated as of

December 22, 2011



--------------------------------------------------------------------------------

EXECUTION VERSION

TABLE OF CONTENTS

 

ARTICLE I THE MERGER

     2   

Section 1.01 The Merger.

     2   

Section 1.02 Closing.

     2   

Section 1.03 Effective Time.

     2   

Section 1.04 Effects of the Merger.

     3   

Section 1.05 Certificate of Incorporation; By-laws.

     3   

Section 1.06 Directors and Officers.

     3   

ARTICLE II EFFECT OF THE MERGER ON CAPITAL STOCK

     3   

Section 2.01 Conversion of Capital Stock.

     3   

Section 2.02 Surrender and Payment.

     4   

Section 2.03 Dissenting Shares.

     6   

Section 2.04 Adjustments.

     6   

Section 2.05 Withholding Rights.

     8   

Section 2.06 Lost Certificates.

     9   

Section 2.07 Treatment of Stock Options and Other Stock-based Compensation.

     9   

Section 2.08 Treatment of Warrants.

     10   

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     10   

Section 3.01 Organization; Standing and Power; Charter Documents; Minutes;
Subsidiaries.

     11   

Section 3.02 Capital Structure.

     12   

Section 3.03 Authority; Non-contravention; Governmental Consents.

     14   

Section 3.04 SEC Filings; Financial Statements; Internal Controls;
Sarbanes-Oxley Act Compliance.

     16   

Section 3.05 Absence of Certain Changes or Events.

     18   

Section 3.06 Taxes.

     18   

Section 3.07 Intellectual Property.

     20   

Section 3.08 Compliance; Permits.

     21   

Section 3.09 Litigation.

     22   

Section 3.10 Brokers’ and Finders’ Fees.

     22   

 

i



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Section 3.11 Related Party Transactions.

     23   

Section 3.12 Employee Matters.

     23   

Section 3.13 Real Property and Personal Property Matters.

     27   

Section 3.14 Environmental Matters.

     28   

Section 3.15 Material Contracts.

     28   

Section 3.16 Proxy Statement.

     30   

Section 3.17 Fairness Opinion.

     30   

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE FORSYTH PARTIES

     31   

Section 4.01 Organization.

     31   

Section 4.02 Authority; Non-contravention; Governmental Consents.

     31   

Section 4.03 Proxy Statement.

     32   

Section 4.04 Financial Capability.

     33   

Section 4.05 Legal Proceedings.

     33   

Section 4.06 Ownership of Company Common Stock.

     33   

ARTICLE V COVENANTS

     34   

Section 5.01 Conduct of Business of the Company.

     34   

Section 5.02 Other Actions.

     37   

Section 5.03 Access to Information; Confidentiality.

     37   

Section 5.04 Solicitation.

     38   

Section 5.05 Stockholders Meeting; Preparation of Proxy Materials.

     41   

Section 5.06 Notices of Certain Events.

     42   

Section 5.07 Employees; Benefit Plans.

     43   

Section 5.08 Directors’ and Officers’ Indemnification and Insurance.

     44   

Section 5.09 Commercially Reasonable Efforts.

     46   

Section 5.10 Financing.

     48   

Section 5.11 Public Announcements.

     49   

Section 5.12 Takeover Statutes.

     49   

Section 5.13 Section 16 Matters.

     49   

Section 5.14 Further Assurances.

     50   

Section 5.15 Antitrust.

     50   

 

ii



--------------------------------------------------------------------------------

EXECUTION VERSION

 

ARTICLE VI CONDITIONS

     50   

Section 6.01 Conditions to Each Party’s Obligation to Effect the Merger.

     50   

Section 6.02 Conditions to Obligations of the Forsyth Parties.

     51   

Section 6.03 Conditions to Obligation of the Company.

     52   

ARTICLE VII TERMINATION, AMENDMENT AND WAIVER

     52   

Section 7.01 Termination By Mutual Consent.

     52   

Section 7.02 Termination By Either FCI or the Company.

     53   

Section 7.03 Termination By FCI.

     53   

Section 7.04 Termination By the Company.

     54   

Section 7.05 Notice of Termination; Effect of Termination.

     54   

Section 7.06 Fees and Expenses Following Termination.

     55   

Section 7.07 Amendment.

     56   

Section 7.08 Extension; Waiver.

     56   

ARTICLE VIII MISCELLANEOUS

     57   

Section 8.01 Definitions.

     57   

Section 8.02 Interpretation; Construction.

     68   

Section 8.03 Survival.

     68   

Section 8.04 Governing Law.

     68   

Section 8.05 Submission to Jurisdiction.

     69   

Section 8.06 Waiver of Jury Trial.

     70   

Section 8.07 Notices.

     70   

Section 8.08 Entire Agreement.

     71   

Section 8.09 No Third Party Beneficiaries.

     71   

Section 8.10 Severability.

     71   

Section 8.11 Assignment.

     72   

Section 8.12 Remedies.

     72   

Section 8.13 Specific Performance.

     72   

Section 8.14 Counterparts; Effectiveness.

     72   

 

iii



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

This Agreement and Plan of Merger (this “Agreement”), is entered into as of
December 22, 2011, by and among Baldwin Technology Company, Inc., a Delaware
corporation (the “Company”), Forsyth Capital Investors, LLC, a Missouri limited
liability company (“FCI”), Forsyth Baldwin, LLC, a Missouri limited liability
company (“Buyer”), Forsyth Baldwin Mezzanine, Inc., a Missouri corporation
(“Mezzanine”), and Forsyth Baldwin, Inc., a Delaware corporation (“Merger Sub”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in Section 8.01 hereof.

RECITALS

WHEREAS, Merger Sub is a wholly-owned Subsidiary of Mezzanine, which in turn is
a wholly-owned subsidiary of Buyer, which in turn is a wholly-owned Subsidiary
of FCI;

WHEREAS, the parties intend that Merger Sub be merged with and into the Company,
with the Company surviving that merger on the terms and subject to the
conditions set forth herein;

WHEREAS, in the Merger, upon the terms and subject to the conditions of this
Agreement, (a) each share of Class A common stock, par value $0.01 per share, of
the Company (the “Company Class A Common Stock”), and (b) each share of Class B
common stock, par value $0.01 per share, of the Company (“Company Class B Common
Stock” and, together with the Company Class A Common Stock, the “Company Common
Stock”), will be converted into the right to receive the Merger Consideration;

WHEREAS, the Board of Directors of the Company (the “Company Board”) (and acting
upon the unanimous recommendation of a committee of the Company Board consisting
only of independent directors of the Company (the “Transaction Committee”)) has
unanimously (a) determined that it is in the best interests of the Company and
its stockholders, and declared it advisable, to enter into this Agreement,
(b) approved the execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby, including the Merger, and
(c) resolved, subject to the terms and conditions set forth in this Agreement,
to recommend approval of this Agreement and the transactions contemplated
hereby, including adoption of the Merger, by the stockholders of the Company;

WHEREAS, the respective boards of managers or directors, as applicable, of FCI,
Buyer, Mezzanine, and Merger Sub (collectively, the “Forsyth Parties”) have, on
the terms and subject to the conditions set forth in this Agreement, unanimously
approved this Agreement and the transactions contemplated hereby, including the
Merger; and



--------------------------------------------------------------------------------

EXECUTION VERSION

 

WHEREAS, as a material inducement to the Forsyth Parties to enter into this
Agreement, the Voting Agreement Stockholders have each entered into a Voting
Agreement in the form of Exhibit A pursuant to which the Voting Agreement
Stockholders have agreed to vote their shares of Company Stock to approve and
adopt this Agreement, to approve the Merger and the other transactions
contemplated hereby, subject to the terms set forth therein.

NOW, THEREFORE, in consideration of the foregoing and of the representations,
warranties, covenants and agreements contained in this Agreement, the parties,
intending to be legally bound, agree as follows:

ARTICLE I

THE MERGER

Section 1.01 The Merger. On the terms and subject to the conditions set forth in
this Agreement, and in accordance with the General Corporation Law of the State
of Delaware (the “DGCL”), at the Effective Time, (a) Merger Sub will merge with
and into the Company (the “Merger”), and (b) the separate corporate existence of
Merger Sub will cease and the Company will continue its corporate existence
under the DGCL as the surviving corporation in the Merger (sometimes referred to
herein as the “Surviving Corporation”).

Section 1.02 Closing. Upon the terms and subject to the conditions set forth
herein, the closing of the Merger (the “Closing”) will take place at 10:00 a.m.
Eastern time, as soon as practicable (and, in any event, within three Business
Days) after satisfaction or, to the extent permitted hereunder, waiver of all
conditions to the Merger set forth in Article VI (other than those conditions
that by their nature are to be satisfied at the Closing), unless this Agreement
has been terminated pursuant to its terms or unless another time or date is
agreed to in writing by the parties hereto. The Closing shall be held at the
offices of Morgan, Lewis & Bockius LLP, 101 Park Avenue, New York, New York
10178, unless another place is agreed to in writing by the parties hereto, and
the actual date of the Closing is hereinafter referred to as the “Closing Date”.

Section 1.03 Effective Time. Subject to the provisions of this Agreement, at the
Closing, the Company, Buyer, Mezzanine and Merger Sub will cause a certificate
of merger (the “Certificate of Merger”) to be executed, acknowledged and filed
with the Secretary of State of the State of Delaware in accordance with the
relevant provisions of the DGCL and shall make all other filings or

 

2



--------------------------------------------------------------------------------

EXECUTION VERSION

 

recordings required under the DGCL. The Merger will become effective at such
time as the Certificate of Merger has been duly filed with the Secretary of
State of the State of Delaware or at such later date or time as may be agreed by
the Company and Buyer in writing and specified in the Certificate of Merger in
accordance with the DGCL (the effective time of the Merger being hereinafter
referred to as the “Effective Time”).

Section 1.04 Effects of the Merger. The Merger shall have the effects set forth
herein and in the applicable provisions of the DGCL. Without limiting the
generality of the foregoing, from and after the Effective Time, all property,
rights, privileges, immunities, powers, franchises, licenses and authority of
the Company and Merger Sub shall vest in the Surviving Corporation, and all
debts, liabilities, obligations, restrictions and duties of each of the Company
and Merger Sub shall become the debts, liabilities, obligations, restrictions
and duties of the Surviving Corporation.

Section 1.05 Certificate of Incorporation; By-laws. At the Effective Time,
(a) the certificate of incorporation of the Company shall be amended so as to
read in its entirety as set forth in Exhibit B, and, as so amended, shall be the
certificate of incorporation of the Surviving Corporation until thereafter
amended in accordance with the terms thereof or as provided by applicable Law,
and (b) the by-laws of Merger Sub as in effect immediately prior to the
Effective Time shall be the by-laws of the Surviving Corporation until
thereafter amended in accordance with the terms thereof, the certificate of
incorporation of the Surviving Corporation or as provided by applicable Law.

Section 1.06 Directors and Officers. The directors and officers of Merger Sub,
in each case, immediately prior to the Effective Time shall, from and after the
Effective Time, be the directors and officers, respectively, of the Surviving
Corporation until their respective successors have been duly elected or
appointed and qualified or until their earlier death, resignation or removal in
accordance with the certificate of incorporation and by-laws of the Surviving
Corporation.

ARTICLE II

EFFECT OF THE MERGER ON CAPITAL STOCK

Section 2.01 Conversion of Capital Stock.

(a) Cancellation of Certain Company Common Stock. At the Effective Time, each
share of Company Common Stock that immediately prior to the Effective Time is
owned by the Forsyth Parties or the Company (as treasury stock or otherwise) or

 

3



--------------------------------------------------------------------------------

EXECUTION VERSION

 

any of their respective direct or indirect wholly-owned Subsidiaries will
automatically be cancelled and retired and will cease to exist, and no
consideration will be delivered in exchange therefor.

(b) Conversion of Company Common Stock. At the Effective Time, each share of
Company Common Stock issued and outstanding (other than (i) shares to be
cancelled and retired in accordance with Section 2.01(a), and (ii) Dissenting
Shares) will be converted into the right to receive $0.96 in cash, without
interest (the “Merger Consideration”), as adjusted pursuant to Section 2.04,
whereupon such shares of Company Common Stock will no longer be outstanding and
will cease to exist.

(c) Conversion of Merger Sub Capital Stock. Each share of common stock, par
value $0.01 per share, of Merger Sub issued and outstanding immediately prior to
the Effective Time shall be converted into and become one newly issued, fully
paid and non-assessable share of common stock of the Surviving Corporation.

Section 2.02 Surrender and Payment.

(a) No later than two Business Days prior to the Effective Time, FCI and Buyer
shall appoint an exchange agent reasonably acceptable to the Company (the
“Exchange Agent”), and enter into an exchange agent agreement with the Exchange
Agent, in form and substance reasonably acceptable to the Company and Buyer, to
act as the agent for the purpose of exchanging the Merger Consideration for:
(i) the Certificates, or (ii) book-entry shares which immediately prior to the
Effective Time represented shares of Company Common Stock (the “Book-Entry
Shares”). At or prior to the Effective Time, FCI or Buyer shall deposit, or
cause the Surviving Corporation to deposit, with the Exchange Agent, sufficient
funds to pay the aggregate Merger Consideration that is payable in respect of
the shares of Company Common Stock (the “Payment Fund”). The Payment Fund shall
not be used for any other purpose. The Surviving Corporation shall pay all
charges and expenses, including those of the Exchange Agent, in connection with
the exchange of shares for the Merger Consideration. Promptly after the
Effective Time (but in no event later than one Business Day after the Effective
Time), Buyer shall send, or shall cause the Exchange Agent to send, to each
record holder of shares of Company Common Stock entitled to Merger Consideration
at the Effective Time, a letter of transmittal and instructions (which shall be
in customary form and shall specify that the delivery shall be effected, and
risk of loss and title shall pass, only upon proper delivery of the Certificates
to the Exchange Agent or, in the case of the Book-Entry Shares, upon adherence
to the procedures set forth in the letter of transmittal) for use in such
exchange.

(b) Each holder of shares of Company Common Stock that have been converted into
the right to receive the Merger Consideration shall be entitled to receive the
Merger Consideration in respect of the Company Common Stock represented by a
Certificate or Book-Entry Share upon (i) surrender to the Exchange Agent of a

 

4



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Certificate, together with a duly completed and validly executed letter of
transmittal and such other documents as may reasonably be requested by the
Exchange Agent, or (ii) receipt of an “agent’s message” by the Exchange Agent
(or such other evidence, if any, of transfer as the Exchange Agent may
reasonably request) in the case of Book-Entry Shares. Until so surrendered or
transferred, as the case may be, and subject to the terms set forth in Section
2.03, each such Certificate or Book-Entry Share, as applicable, shall represent
after the Effective Time for all purposes only the right to receive the Merger
Consideration payable in respect thereof. No interest shall be paid or accrued
on the cash payable upon the surrender or transfer of any Certificate or
Book-Entry Share. Upon payment of the Merger Consideration pursuant to the
provisions of this Article II, each Certificate or Certificates so surrendered
shall immediately be cancelled.

(c) If any portion of the Merger Consideration is to be paid to a Person other
than the Person in whose name the surrendered Certificate or the transferred
Book-Entry Share, as applicable, is registered, it shall be a condition to such
payment that (i) such Certificate shall be properly endorsed or shall otherwise
be in proper form for transfer or such Book-Entry Share shall be properly
transferred, and (ii) the Person requesting such payment shall pay to the
Exchange Agent any transfer or other Tax required as a result of such payment to
a Person other than the registered holder of such Certificate or Book-Entry
Share, as applicable, or establish to the reasonable satisfaction of the
Exchange Agent that such Tax has been paid or is not payable.

(d) All Merger Consideration paid upon the surrender of Certificates or transfer
of Book-Entry Shares in accordance with the terms hereof shall be deemed to have
been paid in full satisfaction of all rights pertaining to the shares of Company
Common Stock formerly represented by such Certificate or Book-Entry Shares, and
from and after the Effective Time, there shall be no further registration of
transfers of shares of Company Common Stock on the stock transfer books of the
Surviving Corporation. If, after the Effective Time, Certificates or Book-Entry
Shares are presented to the Surviving Corporation, they shall be cancelled and
exchanged for the Merger Consideration provided for, and in accordance with the
procedures set forth, in this Article II.

(e) Any portion of the Payment Fund that remains unclaimed by the holders of
shares of Company Common Stock entitled to Merger Consideration twelve months
after the Effective Time shall be returned to Mezzanine, upon demand, and any
such holder who has not exchanged shares of Company Common Stock for the Merger
Consideration in accordance with this Section 2.02 prior to that time shall
thereafter look only to the Surviving Corporation for payment of the Merger
Consideration. Notwithstanding the foregoing, Mezzanine shall not be liable to
any holder of shares of Company Common Stock for any amounts paid to a public
official pursuant to applicable abandoned property, escheat or similar Laws. Any
amounts remaining unclaimed by holders of shares of Company Common Stock two
years after the Effective Time (or such earlier date immediately prior to such
time when the amounts would otherwise escheat to or become property of any
Governmental Entity) shall become, to the extent permitted by applicable Law,
the property of Mezzanine free and clear of any claims or interest of any Person
previously entitled thereto.

 

5



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(f) Any portion of the Merger Consideration made available to the Exchange Agent
in respect of any Dissenting Shares shall be returned to the Surviving
Corporation, upon demand.

Section 2.03 Dissenting Shares. Notwithstanding any provision of this Agreement
to the contrary, shares of Company Common Stock issued and outstanding
immediately prior to the Effective Time (other than shares cancelled in
accordance with Section 2.01(a)) and held by a holder who has properly exercised
appraisal rights of such shares in accordance with Section 262 of the DGCL (such
shares of Company Common Stock being referred to collectively as the “Dissenting
Shares” until such time as such holder fails to perfect or otherwise loses such
holder’s appraisal rights under the DGCL with respect to such shares) shall not
be converted into a right to receive the Merger Consideration, but instead shall
be entitled to only such rights as are granted by Section 262 of the DGCL;
provided, however, that if, after the Effective Time, such holder fails to
perfect, withdraws or loses such holder’s right to appraisal pursuant to
Section 262 of the DGCL or if a court of competent jurisdiction shall determine
that such holder is not entitled to the relief provided by Section 262 of the
DGCL, such shares of Company Common Stock shall be treated as if they had been
converted as of the Effective Time into the right to receive the Merger
Consideration in accordance with Section 2.01(b), without interest thereon, upon
surrender of such Certificate formerly representing such share or transfer of
such Book-Entry Share, as the case may be. The Company shall provide the Forsyth
Parties prompt written notice of any demand received by the Company for
appraisal of shares of Company Common Stock, any withdrawal of any such demand
and any other demand, notice or instrument delivered to the Company prior to the
Effective Time pursuant to the DGCL that relates to such demand, and the Forsyth
Parties shall have the opportunity and right to direct all negotiations and
proceedings with respect to such demands. Except with the prior written consent
of FCI (which consent shall not be unreasonably withheld), the Company shall not
make any payment with respect to, or settle or offer to settle, any such demand.

Section 2.04 Adjustments. Without limiting the other provisions of this
Agreement, the Merger Consideration shall be subject to adjustment as set forth
in this Section 2.04.

(a) The Merger Consideration set forth in Section 2.01(b) assumes that there
will be 15,799,901 shares of Company Common Stock and $1,253,525.75 paid to
settle in-the-money Options and in-the-money Warrants issued and outstanding at
the Effective Time pursuant to Sections 2.07 and 2.08 and thus that the total
equity value paid will be $16,421,430.70. If any change in the equity capital
structure of the Company shall occur,

 

6



--------------------------------------------------------------------------------

EXECUTION VERSION

 

including without limitation by reason of the issuance of the Eleventh Amendment
Additional Warrants or any other warrants to the Company’s lenders not
outstanding as of the date of this Agreement, and including by reason of any
reclassification, recapitalization, stock split (including reverse stock split)
or combination, exchange or readjustment of shares, or any stock dividend or
distribution paid in stock, the Merger Consideration and any other amounts
payable pursuant to this Agreement shall be appropriately adjusted to reflect
such change.

(b) The aggregate Merger Consideration to be paid as set forth in
Section 2.01(b) shall be adjusted downward, on a dollar-for-dollar basis, to the
extent that:

(i) A minus B is less than $1,800,000, where

 

A   =    the sum of (I) the Company’s aggregate cash balances (excluding any
restricted cash), plus (II) the amount of Transaction-Related Expenses paid by
the Company in cash, plus (III) the amount of indebtedness under the Japanese
Credit Facilities repaid after the date hereof and prior to the Closing, plus
(IV) the amount of mandatory prepayments of debt under Section 6.2.2(b) of the
Credit Agreement made by the Company after the date hereof and prior to the
Closing, plus (V) the amount of any 2011 Christmas bonuses paid by Baldwin
Germany GmbH (up to the euro equivalent of $400,000) after the date hereof and
prior to the Closing pursuant to the July 8, 2011 company agreement between the
management and the company council of Baldwin Germany GmbH, and B   =    the sum
of (I) the amount of indebtedness incurred (including borrowings under existing
lines of credit) under the Japanese Credit Facilities after the date hereof and
prior to the Closing, plus (II) the balance of Aged A/P, in each case as of date
of the Company’s most recent weekly global cash report and global accounts
payable aging report (as referenced in Section 5.03(b)) prior to the calculation
to be performed pursuant to Section 2.04(d).      By way of example:      if A =
$5,200,000 and B = $5,000,000, then A minus B is $200,000 and the downward
adjustment is $1,600,000 ($1,800,000 minus $200,000); or      if A = $5,000,000
and B = $5,500,000, then A minus B is negative $500,000 and the downward
adjustment is $2,300,000 ($1,800,000 minus negative $500,000);

 

7



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(ii) the amount of the Company’s Transaction-Related Expenses paid or incurred
exceed $1,400,000; and/or

(iii) the Eleventh Amendment Additional Fees become payable or the Company
otherwise incurs fees to its lenders in connection with the transactions
contemplated by this Agreement or in connection with any default, financing or
refinancing after the date of this Agreement.

In the event of any reduction in the aggregate Merger Consideration pursuant to
this Section 2.04(b), such reduction shall be applied on a pro rata basis to
calculate the per share Merger Consideration.

(c) The parties agree that the aggregate cash balances determined pursuant to
Section 2.04(b)(i), the amount of Transaction-Related Expenses determined
pursuant to Sections 2.04(b)(i) and (ii), and the balance of Aged A/P determined
pursuant to Section 2.04(b)(i) shall be calculated in U.S. dollars. To the
extent that any balances are denominated in currencies other than U.S. dollars,
such balances shall be converted into U.S. dollars using the exchange rates set
forth in Exhibit C for purposes of performing the calculations referenced in
Section 2.04(b). In the event that any amount is denominated in a currency whose
exchange rate is not set forth in Exhibit C, then such amount shall be converted
into U.S. dollars using the applicable exchange rate set forth in the
“Currencies” table of the edition of The Wall Street Journal issued on the date
of this Agreement.

(d) The parties shall calculate the Merger Consideration adjustments, if any,
pursuant to Sections 2.04(a) and (b) as of the close of business in the United
States four Business Days prior to the anticipated Closing Date. If such
adjustments would result in per share Merger Consideration (the “Adjusted Per
Share Merger Consideration”) less than the Initial Proxy Solicitation Merger
Consideration Floor, (i) the Company shall adjourn the scheduled Company
Stockholders Meeting in accordance with the DGCL, amend or supplement the
Company Proxy Statement to reflect the Adjusted Per Share Merger Consideration
as determined pursuant to this Section 2.04 in accordance with applicable SEC
rules and resolicit the approval of the Company’s Stockholders in favor of this
Agreement, the Merger, and the other transactions contemplated hereby (including
such adjusted per share Merger Consideration) in accordance with the
requirements of this Agreement; (ii) subject to Section 7.02(a), the Closing
shall be delayed by an additional number of days appropriate to accomplish such
resolicitation; and (iii) the Adjusted Per Share Merger Consideration shall not
be subject to further adjustment pursuant to Section 2.04(b).

Section 2.05 Withholding Rights. Each of the Exchange Agent, the Forsyth Parties
and the Surviving Corporation shall be entitled to deduct and withhold from the
consideration otherwise payable to any Person pursuant to this Article II such
amounts as may be required to be deducted and withheld with respect to the
making of such payment under the Internal Revenue Code of

 

8



--------------------------------------------------------------------------------

EXECUTION VERSION

 

1986, as amended, and applicable Treasury Regulations issued pursuant thereto
(the “Code”), or any provision of state, local or foreign Tax Law. To the extent
that amounts are so deducted and withheld by the Exchange Agent, the Forsyth
Parties or the Surviving Corporation, as the case may be, such amounts shall be
treated for all purposes of this Agreement as having been paid to the Person in
respect of which the Exchange Agent, the Forsyth Parties or the Surviving
Corporation, as the case may be, made such deduction and withholding.

Section 2.06 Lost Certificates. If any Certificate shall have been lost, stolen
or destroyed, upon the making of an affidavit of that fact by the Person
claiming such Certificate to be lost, stolen or destroyed, the Exchange Agent
will issue, in exchange for such lost, stolen or destroyed Certificate, the
Merger Consideration to be paid in respect of the shares formerly represented by
such Certificate as contemplated under this Article II.

Section 2.07 Treatment of Stock Options and Other Stock-based Compensation.

(a) The Company shall take all requisite action so that, at the Effective Time,
each option to acquire shares of Company Common Stock (each, a “Company Stock
Option”) that is outstanding immediately prior to the Effective Time, whether or
not then vested or exercisable, shall be, by virtue of the Merger and without
any action on the part of the Forsyth Parties, the Company, the holder of that
Company Stock Option or any other Person, cancelled and converted into the right
to receive from FCI, Buyer, Mezzanine, and the Surviving Corporation, as
promptly as reasonably practicable after the Effective Time, an amount in cash,
without interest, equal to the product of (x) the aggregate number of shares of
Company Common Stock subject to such Company Stock Option, multiplied by (y) the
excess, if any, of the Merger Consideration over the per share exercise price
under such Company Stock Option, less any Taxes required to be withheld in
accordance with Section 2.05.

(b) The Company shall take all requisite action so that, at the Effective Time,
each restricted stock unit award and other right, contingent or accrued, to
acquire or receive shares of Company Common Stock or benefits measured by the
value of such shares, and each award of any kind consisting of shares of Company
Common Stock that may be held, awarded, outstanding, payable or reserved for
issuance under any Company Stock Plan (as defined below), other than Company
Stock Options (each, a “Company Stock Award”) immediately prior to the Effective
Time, whether or not then vested or exercisable, shall be, by virtue of the
Merger and without any action on the part of the Forsyth Parties, the Company,
the holder of that Company Stock Award or any other Person, cancelled and
converted into the right to receive from FCI, Buyer, Mezzanine, and the
Surviving Corporation, as promptly as reasonably practicable after the Effective

 

9



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Time, an amount in cash, without interest, equal to the product of (x) the
aggregate number of shares of Company Common Stock represented by such Company
Stock Award multiplied by (y) the Merger Consideration, less any Taxes required
to be withheld in accordance with Section 2.05.

(c) At or prior to the Effective Time, the Company, the Company Board and the
compensation committee of such board, as applicable, shall adopt any resolutions
and take any actions (including obtaining any employee consents) that may be
necessary to effectuate the provisions of Sections 2.07(a) and (b).

Section 2.08 Treatment of Warrants. The Company shall take all requisite action
so that, at the Effective Time, each warrant to purchase shares of Company
Common Stock (each, a “Warrant”) that is issued and outstanding immediately
prior to the Effective Time, whether or not then vested or exercisable, shall
be, by virtue of the Merger and without any action on the part of the Forsyth
Parties, the Company, the holder of the Warrant or any other Person, cancelled
and converted into the right to receive from FCI, Buyer, Mezzanine, and the
Surviving Corporation, as promptly as reasonably practicable after the Effective
Time, an amount in cash, without interest, equal to the product of (x) the
aggregate number of shares of Company Common Stock in respect of such Warrant
multiplied by (y) the excess, if any, of the Merger Consideration over the per
share exercise price under such Warrant, less any taxes to be withheld in
accordance with Section 2.05. At or prior to the Effective Time, the Company,
the Company Board and the compensation committee of such board, as applicable,
shall adopt any resolutions and take any actions (including obtaining any
employee consents) that may be necessary to effectuate the provisions of this
Section 2.08.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as (a) disclosed in the Company’s Annual Report on Form 10-K for the
fiscal year ended June 30, 2011 filed with the SEC, (b) disclosed in the
Company’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2011
filed with the SEC (the “First Quarter 10-Q”), (c) disclosed in a Company
Current Report on Form 8-K filed with the SEC subsequent to the filing of the
First Quarter 10-Q and prior to the date hereof, or (d) set forth in the
correspondingly numbered Section of the disclosure letter, dated the date of
this Agreement and delivered by the Company to the Forsyth Parties prior to the
execution of this Agreement (the “Company Disclosure Letter”), it being
understood and agreed that disclosure of any such item in any section or
subsection of the Company Disclosure Letter shall be deemed disclosure in all
other sections or subsections of the Company Disclosure Letter to the extent
that the relevance of such item to such sections or subsections is reasonably
apparent, the Company hereby represents and warrants to the Forsyth Parties as
follows:

 

10



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Section 3.01 Organization; Standing and Power; Charter Documents; Minutes;
Subsidiaries.

(a) Organization; Standing and Power. The Company and each of its Subsidiaries
is a corporation, limited liability company or other legal entity duly
organized, validly existing and in good standing (with respect to jurisdictions
that recognize the concept of good standing) under the Laws of its jurisdiction
of organization, and has the requisite corporate, limited liability company or
other organizational, as applicable, power and authority to own, lease and
operate its assets and to carry on its business as now conducted. Each of the
Company and its Subsidiaries is duly qualified or licensed to do business as a
foreign corporation, limited liability company or other legal entity and is in
good standing (with respect to jurisdictions that recognize the concept of good
standing) in each jurisdiction where the character of the assets and properties
owned, leased or operated by it or the nature of its business makes such
qualification or license necessary, except where the failure to be so qualified
or licensed or to be in good standing, would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect.

(b) Charter Documents. The Company has delivered or made available to FCI a true
and correct copy of the certificate of incorporation (including any certificate
of designations), by-laws or like organizational documents, each as amended to
date (collectively, the “Charter Documents”), of the Company and each of its
Subsidiaries. The Company is not in violation of any of the provisions of its
Charter Documents. No Subsidiary of the Company is in violation of any of the
provisions of its Charter Documents except where such violation or violations
would not reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect.

(c) Subsidiaries. Section 3.01(c)(i) of the Company Disclosure Letter lists each
of the Subsidiaries of the Company as of the date hereof and its place of
organization. Section 3.01(c)(ii) of the Company Disclosure Letter sets forth,
for each Subsidiary that is not, directly or indirectly, wholly-owned by the
Company, (x) the number and type of any capital stock of, or other equity or
voting interests in, such Subsidiary that is outstanding as of the date hereof
and (y) the number and type of shares of capital stock of, or other equity or
voting interests in, such Subsidiary that, as of the date hereof, are owned,
directly or indirectly, by the Company. Except as set forth in
Section 3.01(c)(iii) of the Company Disclosure Letter, all of the outstanding
shares of capital stock of, or other equity or voting interests in, each
Subsidiary of the Company that is owned directly or indirectly by the Company
have been validly issued, were issued free of pre-emptive rights and are fully
paid and non-assessable, and are free and clear of all Liens, including any
restriction on the right to vote, sell or otherwise dispose of such capital
stock or other equity or voting interests, except for any Liens (x) imposed by
applicable securities Laws or (y) arising pursuant to the Charter Documents of
any non-wholly-owned Subsidiary of the Company. Except for the capital stock of,
or other equity or voting interests in, its Subsidiaries, the Company does not
own, directly or indirectly, any capital stock of, or other equity or voting
interests in, any Person.

 

11



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Section 3.02 Capital Structure.

(a) Capital Stock. The authorized capital stock of the Company consists of:
(i) 45,000,000 shares of Company Class A Common Stock, and (ii) 4,500,000 shares
of Company Class B Common Stock. As of the date of this Agreement,
(x) 15,799,901 shares were issued and outstanding (consisting of 14,707,346
shares of Company Class A Common Stock and 1,092,555 shares of Company Class B
Common Stock), and (y) no shares of Company Class A Common Stock and no shares
of Class B Common Stock were issued and held by the Company in its treasury. All
of the outstanding shares of capital stock of the Company are, and all shares of
capital stock of the Company which may be issued as contemplated or permitted by
this Agreement will be, when issued, duly authorized and validly issued, fully
paid and non-assessable and not subject to any pre-emptive rights. No Subsidiary
of the Company owns any shares of Company capital stock.

(b) Stock Awards.

(i) As of the date of this Agreement, an aggregate of 2,685,412 shares of
Company Common Stock (consisting of 2,685,412 shares of Company Class A Common
Stock and no shares of Company Class B Common Stock) were subject to issuance
pursuant to Company Stock Options or Company Stock Awards granted under the
Company’s 1996 Stock Option Plan, the 1998 Non-Employee Directors’ Stock Option
Plan, and the 2005 Equity Compensation Plan (the plans referred to immediately
above and the award or other applicable agreements entered into thereunder, in
each case as amended, are collectively referred to herein as the “Company Stock
Plans”) and certain non-plan Company Equity Awards. Section 3.02(b)(i) of the
Company Disclosure Letter sets forth as of the date hereof a list of each
outstanding Company Equity Award granted under the Company Stock Plans as well
as any non-plan Company Equity Awards and (A) the name of the holder of such
Company Equity Award, (B) the number and class of shares of Company Common Stock
subject to such outstanding Company Equity Award, (C) the exercise price,
purchase price or similar pricing of such Company Equity Award, (D) the date on
which such Company Equity Award was granted or issued, (E) the applicable
vesting schedule, and the extent to which such Company Equity Award is vested
and exercisable as of the date hereof, and (F) with respect to Company Stock
Options, the dates on which such Company Stock Options expire. All shares of
Company Common Stock subject to issuance under the Company Stock Plans or any
non-plan Equity Awards, upon issuance in accordance with the terms and
conditions specified in the instruments pursuant to which they are issuable,
will be duly authorized, validly issued, fully paid and non-assessable.

(ii) Except for the Company Stock Plans and as set forth in Section 3.02(b)(ii)
of the Company Disclosure Letter, there are no Contracts to which the

 

12



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Company is a party obligating the Company to accelerate the vesting of any
Company Equity Award as a result of the transactions contemplated by this
Agreement (whether alone or upon the occurrence of any additional or subsequent
events). Other than the Company Equity Awards and the Warrants, as of the date
hereof, there are no outstanding (A) securities of the Company or any of its
Subsidiaries convertible into or exchangeable for Voting Debt or shares of
capital stock of the Company, (B) options, warrants or other agreements or
commitments to acquire from the Company or any of its Subsidiaries, or
obligations of the Company or any of its Subsidiaries to issue, any Voting Debt
or shares of capital stock of (or securities convertible into or exchangeable
for shares of capital stock of) the Company or any of its Subsidiaries or
(C) restricted shares, restricted stock units, stock appreciation rights,
performance shares, profit participation rights, contingent value rights,
“phantom” stock or similar securities or rights that are derivative of, or
provide economic benefits based, directly or indirectly, on the value or price
of, any shares of capital stock of the Company or any of its Subsidiaries, in
each case that have been issued by the Company or its Subsidiaries (the items in
clauses (A), (B) and (C), together with the capital stock of the Company, being
referred to collectively as “Company Securities”). All outstanding shares of
Company Common Stock, all outstanding Company Equity Awards, all outstanding
Warrants, and all outstanding shares of capital stock, voting securities or
other ownership interests in any Subsidiary of the Company, have been issued or
granted, as applicable, in compliance in all material respects with all
applicable securities Laws.

(iii) Except as set forth in the Warrants, there are no outstanding Contracts
requiring the Company or any of its Subsidiaries to repurchase, redeem or
otherwise acquire any Company Securities or Company Subsidiary Securities.
Neither the Company nor any of its Subsidiaries is a party to any voting
agreement with respect to any Company Securities or Company Subsidiary
Securities.

(c) Voting Debt; Warrants. No bonds, debentures, notes or other indebtedness
issued by the Company or any of its Subsidiaries (i) having the right to vote on
any matters on which stockholders or equity holders of the Company or any of its
Subsidiaries may vote (or which is convertible into, or exchangeable for,
securities having such right), or (ii) the value of which is directly based upon
or derived from the capital stock, voting securities or other ownership
interests of the Company or any of its Subsidiaries, are issued or outstanding
(collectively, “Voting Debt”). As of the date hereof, an aggregate of 982,909
shares of Company Class A Common Stock are subject to, and 982,909 shares of
Company Class A Common Stock are reserved for issuance upon exercise of, the
Warrants.

(d) Company Subsidiary Securities. As of the date hereof, there are no
outstanding (i) securities of the Company or any of its Subsidiaries convertible
into or exchangeable for Voting Debt, capital stock, voting securities or other
ownership interests in any Subsidiary of the Company, (ii) options, warrants or
other agreements or commitments to acquire from the Company or any of its
Subsidiaries, or obligations of the Company or any of its Subsidiaries to issue,
any Voting Debt, capital stock, voting

 

13



--------------------------------------------------------------------------------

EXECUTION VERSION

 

securities or other ownership interests in (or securities convertible into or
exchangeable for capital stock, voting securities or other ownership interests
in) any Subsidiary of the Company, or (iii) restricted shares, restricted stock
units, stock appreciation rights, performance shares, profit participation
rights, contingent value rights, “phantom” stock or similar securities or rights
that are derivative of, or provide economic benefits based, directly or
indirectly, on the value or price of, any capital stock or voting securities of,
or other ownership interests in, any Subsidiary of the Company, in each case
that have been issued by a Subsidiary of the Company (the items in clauses (i),
(ii) and (iii), together with the capital stock, voting securities or other
ownership interests of such Subsidiaries, being referred to collectively as
“Company Subsidiary Securities”).

Section 3.03 Authority; Non-contravention; Governmental Consents.

(a) Authority. The Company has all requisite corporate power and authority to
enter into and to perform its obligations under this Agreement and, subject to,
in the case of the consummation of the Merger, adoption of this Agreement by the
affirmative vote or consent of the holders of a majority of the outstanding
shares of Company Common Stock (the “Requisite Company Vote”), to consummate the
transactions contemplated by this Agreement. The execution and delivery of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
on the part of the Company and no other corporate proceedings on the part of the
Company are necessary to authorize the execution and delivery of this Agreement
or to consummate the Merger and the other transactions contemplated hereby,
subject only, in the case of consummation of the Merger, to the receipt of the
Requisite Company Vote. The Requisite Company Vote is the only vote or consent
of the holders of any class or series of the Company’s capital stock necessary
to approve and adopt this Agreement, approve the Merger and consummate the
Merger and the other transactions contemplated hereby. This Agreement has been
duly executed and delivered by the Company and, assuming due execution and
delivery by the Forsyth Parties, constitutes the valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
moratorium and other similar Laws affecting creditors rights generally and by
general principles of equity.

(b) Non-contravention. Except as set forth in Section 3.03(b) of the Company
Disclosure Letter, the execution, delivery and performance of this Agreement by
the Company, and the consummation by the Company of the transactions
contemplated by this Agreement, including the Merger, do not and will not:
(i) contravene or conflict with, or result in any violation or breach of, the
Charter Documents of the Company or any of its Subsidiaries; (ii) subject to
compliance with the requirements set forth in Sections 3.03(c)(i) through
(v) and, in the case of the consummation of the Merger, obtaining the Requisite
Company Vote, conflict with or

 

14



--------------------------------------------------------------------------------

EXECUTION VERSION

 

violate any Law applicable to the Company, any of its Subsidiaries or any of
their respective properties or assets; (iii) result in any breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or alter the rights or obligations of any third
party under, or give to others any rights of termination, amendment,
acceleration or cancellation, or require any Consent under, any Contract to
which the Company or any of its Subsidiaries is a party or otherwise bound as of
the date hereof; or (iv) result in the creation of a Lien (other than Permitted
Liens) on any of the properties or assets of the Company or any of its
Subsidiaries, except, in the case of each of clauses (ii), (iii) and (iv), for
any conflicts, violations, breaches, defaults, alterations, terminations,
amendments, accelerations, cancellations or Liens, or where the failure to
obtain any Consents, in each case, would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect.

(c) Governmental Consents. No consent, approval, order or authorization of, or
registration, declaration or filing with, or notice to (any of the foregoing
being a “Consent”), any supranational, national, state, municipal, local or
foreign government, any instrumentality, subdivision, court, administrative
agency or commission or other governmental authority, or any quasi-governmental
or private body exercising any regulatory or other governmental or
quasi-governmental authority (a “Governmental Entity”) is required to be
obtained or made by the Company in connection with the execution, delivery and
performance by the Company of this Agreement or the consummation by the Company
of the Merger and other transactions contemplated hereby, except for: (i) the
filing of the Certificate of Merger with the Secretary of State of the State of
Delaware; (ii) the filing of the Company Proxy Statement with the Securities and
Exchange Commission (“SEC”) in accordance with the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and such reports under the Exchange Act
as may be required in connection with this Agreement, the Merger and the other
transactions contemplated by this Agreement; (iii) such Consents as may be
required under any antitrust and competition Laws and foreign investment Laws
(“Antitrust Laws”), in any case that are applicable to the transactions
contemplated by this Agreement; (iv) such Consents as may be required under
applicable state securities or “blue sky” Laws and the securities Laws of any
foreign country or the rules and regulations of NYSE Amex; (v) the other
Consents of Governmental Entities listed in Section 3.03(c) of the Company
Disclosure Letter; and (vi) such other Consents which if not obtained or made
would not reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect.

(d) Board Approval. The Company Board, by resolutions duly adopted by unanimous
vote at a meeting of all directors of the Company duly called and held and, as
of the date hereof, not subsequently rescinded or modified in any way, has, as
of the date hereof (i) determined that this Agreement and the transactions
contemplated hereby, including the Merger, are fair to, and in the best
interests of, the Company’s stockholders, (ii) approved and declared advisable
this Agreement and the transactions contemplated by this Agreement, including
the Merger, in accordance with the DGCL, (iii) directed that

 

15



--------------------------------------------------------------------------------

EXECUTION VERSION

 

this Agreement be submitted to Company’s stockholders for adoption, and
(iv) resolved to recommend that the Company stockholders adopt this Agreement
(collectively, the “Company Board Recommendation”) and directed that such matter
be submitted for consideration of the stockholders of the Company at the Company
Stockholders Meeting.

(e) Takeover Statutes. No “fair price,” “moratorium,” “control share
acquisition,” “business combination” or other similar anti-takeover statute or
regulation (including Section 203 of the DGCL) enacted under any federal, state,
local or foreign laws applicable to the Company is applicable to this Agreement,
the Merger or any of the other transactions contemplated by this Agreement. The
Company Board has taken all actions so that the restrictions contained in
Section 203 of the DGCL applicable to a “business combination” (as defined in
such Section 203) will not apply to the execution, delivery or performance of
this Agreement and the consummation of the Merger and the other transactions
contemplated hereby.

Section 3.04 SEC Filings; Financial Statements; Internal Controls;
Sarbanes-Oxley Act Compliance.

(a) SEC Filings. The Company has timely filed with or furnished to, as
applicable, the SEC all registration statements, prospectuses, reports,
schedules, forms, statements and other documents (including exhibits and all
other information incorporated by reference) required to be filed or furnished
by it with the SEC since July 1, 2008 (the “Company SEC Documents”). Except as
set forth in Section 3.04(a) of the Company Disclosure Letter, as of their
respective filing dates (or, if amended or superseded by a subsequent filing, as
of the date of the last such amendment or superseding filing prior to the date
hereof), each of the Company SEC Documents complied as to form in all material
respects with the applicable requirements of the Securities Act of 1933, as
amended (the “Securities Act”), and the Exchange Act, and the rules and
regulations of the SEC thereunder applicable to such Company SEC Documents. None
of the Company SEC Documents, including any financial statements, schedules or
exhibits included or incorporated by reference therein at the time they were
filed (or, if amended or superseded by a subsequent filing, as of the date of
the last such amendment or superseding filing prior to the date hereof),
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. None of the Company’s Subsidiaries is required to file or furnish
any forms, reports or other documents with the SEC.

(b) Financial Statements. Each of the consolidated financial statements
(including, in each case, any related notes thereto) contained in the Company
SEC Documents: (i) complied as to form in all material respects with the
published rules and regulations of the SEC with respect thereto as of their
respective dates; (ii) was prepared in accordance with United States generally
accepted accounting principles (“GAAP”)

 

16



--------------------------------------------------------------------------------

EXECUTION VERSION

 

applied on a consistent basis throughout the periods involved (except as may be
indicated in the notes thereto and, in the case of unaudited interim financial
statements, as may be permitted by the SEC for Quarterly Reports on Form 10-Q);
and (iii) fairly presented in all material respects the consolidated financial
position of the Company and its consolidated Subsidiaries at the respective
dates thereof and the consolidated results of the Company’s operations and cash
flows for the periods indicated therein, subject, in the case of unaudited
interim financial statements, to normal and year-end audit adjustments as
permitted by GAAP and the applicable rules and regulations of the SEC.

(c) Internal Controls. The Company has established and maintains a system of
“internal controls over financial reporting” (as defined in Rules 13a-15(f) and
15d-15(f) of the Exchange Act) that is sufficient to provide reasonable
assurance (i) regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
GAAP, (ii) that receipts and expenditures of the Company and its Subsidiaries
are being made only in accordance with authorizations of management and the
Company Board, and (iii) regarding prevention or timely detection of the
unauthorized acquisition, use or disposition of the Company’s and its
Subsidiaries’ assets that could have a material effect on the Company’s
financial statements.

(d) Disclosure Controls and Procedures. The Company’s “disclosure controls and
procedures” (as defined in Rules 13a-15(e) and 15d-15(e) of the Exchange Act)
are designed to reasonably ensure that all material information (both financial
and non-financial) required to be disclosed by the Company in the reports that
it files or submits under the Exchange Act is recorded, processed, summarized
and reported within the time periods specified in the rules and forms of the
SEC, and that all such information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure and to make the certifications of the chief executive officer and
chief financial officer of the Company required under the Exchange Act with
respect to such reports. Except as would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect, the Company
has disclosed, based on its most recent evaluation of such disclosure controls
and procedures prior to the date of this Agreement, to the Company’s auditors
and the audit committee of the Company Board and on Section 3.04(d) of the
Company Disclosure Letter (i) any significant deficiencies and material
weaknesses in the design or operation of internal controls over financial
reporting, and (ii) any fraud that involves management or other employees who
have a significant role in the Company’s internal controls over financial
reporting. For purposes of this Agreement, the terms “significant deficiency”
and “material weakness” shall have the meaning assigned to them in Public
Company Accounting Oversight Board Auditing Standard 2, as in effect on the date
of this Agreement.

(e) Undisclosed Liabilities. Except as set forth in Section 3.04(c) of the
Company Disclosure Letter, the audited balance sheet of the Company dated as of
June 30, 2011 contained in the Company SEC Documents filed prior to the date
hereof is hereinafter referred to as the “Company Balance Sheet.” Neither the
Company nor any

 

17



--------------------------------------------------------------------------------

EXECUTION VERSION

 

of its Subsidiaries has any Liabilities other than Liabilities that (i) are
reflected or recorded on the Company Balance Sheet (including in the notes
thereto), (ii) were incurred since the date of the Company Balance Sheet in the
ordinary course of business, (iii) are incurred in connection with the
transactions contemplated by this Agreement, or (iv) would not reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect.

(f) Off-balance Sheet Arrangements. Neither the Company nor any of its
Subsidiaries is a party to, or has any commitment to become a party to, any
joint venture, off-balance sheet partnership or any similar Contract (including
any Contract or arrangement relating to any transaction or relationship between
or among the Company and any of its Subsidiaries, on the one hand, and any
unconsolidated affiliate, including any structured finance, special purpose or
limited purpose entity or person, on the other hand, or any “off balance sheet
arrangements” (as defined in Item 303(a) of Regulation S-K under the Exchange
Act)), where the result, purpose or intended effect of such Contract is to avoid
disclosure of any material transaction involving, or material liabilities of,
the Company or any of its Subsidiaries in the Company’s or such Subsidiary’s
published financial statements or other Company SEC Documents.

(g) Sarbanes-Oxley Compliance. The Company is in compliance with all applicable
provisions of the Sarbanes-Oxley Act of 2002 (including the rules and
regulations promulgated thereunder, the “Sarbanes-Oxley Act”), and the
applicable listing and corporate governance rules of NYSE Amex, except for any
non-compliance that would not reasonably be expected to have, individually or in
the aggregate, a Company Material Adverse Effect.

Section 3.05 Absence of Certain Changes or Events. Except as set forth in
Section 3.05 of the Company Disclosure Letter, since the date of the Company
Balance Sheet, except in connection with the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby, the
business of the Company and each of its Subsidiaries has been conducted in the
ordinary course of business and there has not been or occurred any Company
Material Adverse Effect or any event, condition, change or effect that could
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect.

Section 3.06 Taxes. Except as set forth in Section 3.06 of the Company
Disclosure Letter:

(a) Filing of Tax Returns. (i) The Company and each of its Subsidiaries have
duly filed or caused to be filed, in a timely manner, with the appropriate Tax
Authority, all material Tax Returns required to be filed (determined with regard
to any timely extensions) by it or them on or before the date hereof; (ii) each
such Tax Return (including any amendment thereto) is true, correct, and complete
in all material respects;

 

18



--------------------------------------------------------------------------------

EXECUTION VERSION

 

and (iii) all Taxes of the Company and each of its Subsidiaries, whether or not,
or shown to be due on such Tax Returns (or in respect of subsequent assessments
with regard thereto), have been timely paid, or the Company has established
adequate accruals on the Company financial statements for Taxes in accordance
with GAAP. The Company has made available to FCI true, correct and complete
copies of the Company’s federal, state, local and foreign income and other
requested Tax Returns (and such amended Tax Returns, revenue agents’ reports,
and other notices from the Internal Revenue Service or state Tax Authorities)
for all Tax years since June 30, 2008. The Company has made available to FCI
true, correct and complete copies of all reports and statements made or received
by or on behalf of the Company and each of its Subsidiaries that relate to Taxes
and all examination reports and statements of deficiencies received by or agreed
to by any of them with respect to any Tax Return since June 30, 2008.

(b) Audits. There is no audit currently pending against the Company or any of
its Subsidiaries in respect of any Taxes. There are no Liens on any of the
assets of the Company or any of its Subsidiaries that arose in connection with
any failure (or alleged failure) to pay any material amount of Tax, other than
Liens for Taxes not yet due and payable or which are being contested in good
faith. There have not been, and are not pending or threatened, audits,
investigations, claims, proposals or assessments for or relating to any
liability in respect of any Tax Returns or Taxes relating to the Company or any
of its Subsidiaries, except for (i) deficiencies with respect to Tax periods for
which the applicable statute of limitations has expired, (ii) deficiencies which
would not, individually or in the aggregate, be material to the Company and its
Subsidiaries, taken as a whole, or (iii) deficiencies which have been satisfied
by payment, settled or withdrawn or which are being contested in good faith and
are Taxes for which the Company has established adequate accruals on the Company
Balance Sheet in accordance with GAAP.

(c) (i) Neither the Company nor any of its Subsidiaries is a party to any Tax
allocation or sharing agreement (other than one solely between or among the
Company and its Subsidiaries), or any tax indemnity agreement; (ii) neither the
Company nor any of its Subsidiaries has liability for the Taxes of any other
Person (other than the Company and its Subsidiaries) under Treasury Regulation
section 1.1502-6 (or any similar provision of state, local or foreign law) as a
transferee or successor, by contract or otherwise; (iii) neither the Company nor
any of its Subsidiaries has made, is obligated to make or is a party to any
agreement that under certain circumstances could obligate any of them to make
any payments that will not be deductible for federal income tax purposes under
section 280G of the Code or would be subject to an excise tax under section 4999
of the Code; (iv) neither the Company nor any of its Subsidiaries has been or
are a United States real property holding corporation within the meaning of Code
section 897(c)(2); (v) neither the Company nor any of its Subsidiaries has any
application pending with any Tax Authority requesting permission for any change
in accounting method that affects any taxable year beginning after December 31,
2008; (vi) the Company and each of its Subsidiaries have disclosed on their
federal income Tax Returns (and, to the extent comparable provisions exist under
state law or foreign law, state or foreign income Tax

 

19



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Returns) all positions taken therein that could give rise to substantial
understatement of federal income Taxes within the meaning of Code section 6662
(or comparable provisions of state law); and (vii) neither the Company nor any
of its Subsidiaries has participated in any “reportable transaction” or acted as
a “material advisor” with respect thereto, as such terms are defined, in the
case of “reportable transaction” in the Treasury Regulations under Code sections
6011 and 6112, and in the case of “material advisor,” as defined in Code section
6111. Neither the Company nor any of its Subsidiaries (i) has since January 1,
2010 been a party to a tax-free distribution (within the meaning of Code section
355); and (ii) is subject to any private letter ruling of the Internal Revenue
Service or comparable rulings of other Tax Authorities that will be binding on
any of them with respect to any period following the Closing Date. Neither the
Company nor any of its Subsidiaries has created a permanent establishment in any
foreign jurisdiction in which it is not currently filing an appropriate Tax
Return. Since January 1, 2008, no claim has been made in writing by a Tax
Authority in a jurisdiction where the Company or any of its Subsidiaries does
not file Tax Returns that any of them is or may be subject to Tax in that
jurisdiction.

(d) The Company has collected or withheld all Taxes that it is required to
collect or withhold and paid each Tax withheld and paid in connection with
amounts paid or owing to any employee, independent contractor, creditor,
customer, stockholder or other party, and materially complied with all
information reporting and backup withholding provisions of applicable Law.

Section 3.07 Intellectual Property.

(a) Certain Owned Company IP. Section 3.07(a) of the Company Disclosure Letter
contains a true and complete list, as of the date hereof, of all:
(i) Company-Owned IP that is the subject of any issuance, registration,
certificate, application or other filing by, to or with any Governmental
Authority or authorized private registrar, including registered Trademarks,
registered Copyrights, issued Patents, domain name registrations and pending
applications for any of the foregoing; and (ii) material unregistered
Company-Owned IP.

(b) Right to Use; Title. The Company or one of its Subsidiaries is the sole and
exclusive owner of all right, title and interest in and to, or has the valid
right to use all Intellectual Property used or held for use in or necessary for
the conduct of the business of the Company and its Subsidiaries as currently
conducted and contemplated (“Company IP”), free and clear of all Liens other
than Permitted Liens, except as would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect.

(c) Validity and Enforceability. The Company and its Subsidiaries’ rights in the
Company-Owned IP are valid, subsisting and enforceable, except as would not
reasonably be expected to have, individually or in the aggregate, a Company
Material

 

20



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Adverse Effect. The Company and each of its Subsidiaries has taken reasonable
steps to maintain the Company IP and to protect and preserve the confidentiality
of all Trade Secrets included in the Company IP, except where the failure to
take such actions would not reasonably be expected to have, individually or in
the aggregate, a Company Material Adverse Effect.

(d) Company IP Agreements. Section 3.07(d) of the Company Disclosure Letter
contains a complete and accurate list of all Company IP Agreements other than
licenses for shrinkwrap, clickwrap or other similar commercially available
off-the-shelf Software that has not been modified or customized by a third party
for the Company or any of its Subsidiaries. The consummation of the transactions
contemplated hereunder will not result in the loss or impairment of any rights
of the Company or any of its Subsidiaries under any of the Company IP
Agreements, except as would not reasonably be expected to have, individually or
in the aggregate, a Company Material Adverse Effect.

(e) Non-Infringement. Except as would not be reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect, (i) the
conduct of the businesses of the Company and any of its Subsidiaries has not
infringed, misappropriated or otherwise violated, and is not infringing,
misappropriating or otherwise violating, any Intellectual Property of any other
Person; and (ii) to the Knowledge of the Company, no third party is infringing
upon, violating or misappropriating any Company IP.

(f) IP Legal Actions and Orders. Except as set forth in Section 3.07(f) of the
Company Disclosure Letter, there are and since January 1, 2008 have been no
Legal Actions pending or, to the Knowledge of the Company, threatened:
(i) alleging any infringement, misappropriation or violation of the Intellectual
Property of any Person by the Company or any of its Subsidiaries;
(ii) challenging the validity, enforceability or ownership of any Company-Owned
IP or the Company or any of its Subsidiaries’ rights with respect to any Company
IP, in each case except for such Legal Actions that would not reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect. The Company and its Subsidiaries are not subject to any outstanding
Order that restricts or impairs the use of any Company IP, except where
compliance with such Order would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect.

Section 3.08 Compliance; Permits.

(a) Compliance. The Company and each of its Subsidiaries is and, since
January 1, 2008, has been in compliance with, all Laws or Orders applicable to
the Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries or any of their respective businesses or properties is bound,
except for such non-compliance that would not reasonably be expected to have,
individually or in the aggregate, a

 

21



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Company Material Adverse Effect. Since January 1, 2008, no Governmental Entity
has issued any notice or notification stating that the Company or any of its
Subsidiaries is not in compliance with any Law, except where such non-compliance
would not reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect.

(b) Permits. The Company and its Subsidiaries hold, to the extent legally
required to operate their respective businesses as such businesses are being
operated as of the date hereof, all permits, licenses, clearances,
authorizations and approvals from Governmental Entities (collectively,
“Permits”), except for any Permits for which the failure to obtain or hold would
not reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect. No suspension or cancellation of any Permits of the
Company or any of its Subsidiaries is pending or, to the Knowledge of the
Company, threatened, except for any such suspension or cancellation which would
not reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect. The Company and each of its Subsidiaries is and, since
January 1, 2008, has been in compliance with the terms of all Permits, except
where the failure to be in such compliance would not reasonably be expected to
have, individually or in the aggregate, a Company Material Adverse Effect.

Section 3.09 Litigation. Except as set forth in Section 3.09 of the Company
Disclosure Letter, as of the date hereof, there is no material claim, action,
suit, arbitration, proceeding or, to the Knowledge of the Company, governmental
investigation (each, a “Legal Action”), pending, or to the Knowledge of the
Company, threatened against the Company or any of its Subsidiaries or any of
their respective properties or assets, in each case by or before any
Governmental Entity, other than any such Legal Action that (a) does not involve
an amount in controversy in excess of $50,000, and (b) does not seek material
injunctive or other material non-monetary relief. None of the Company or any of
its Subsidiaries is subject to any order, writ, assessment, decision,
injunction, decree, ruling or judgment of a Governmental Entity (“Order”),
whether temporary, preliminary or permanent, which would reasonably be expected
to have, individually or in the aggregate, a Company Material Adverse Effect.
Except as set forth in Section 3.09 of the Company Disclosure Letter, as of the
date hereof, to the Knowledge of the Company, there is and since January 1, 2008
has been no SEC inquiry or investigation, other governmental inquiry or
investigation or internal investigation pending or, to the Knowledge of the
Company, threatened, in each case regarding any accounting practices of the
Company or any of its Subsidiaries or any malfeasance by any executive officer
of the Company.

Section 3.10 Brokers’ and Finders’ Fees. Except for fees payable to Duff &
Phelps Securities, LLC and Duff & Phelps, LLC (the “Company Financial Advisor”),
the Company has not incurred, nor will it incur, directly or indirectly, any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charges in connection with this Agreement or any transaction contemplated
hereby. A correct and complete copy of the engagement letter between the Company
and the Company Financial Advisor has been made available to FCI.

 

22



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Section 3.11 Related Party Transactions. Except as set forth in Section 3.11 of
the Company Disclosure Letter, no executive officer or director of the Company
or any of its Subsidiaries or any person owning 5% or more of the shares of
Company Common Stock (or any of such person’s immediate family members or
Affiliates or associates) is a party to any Contract with or binding upon the
Company or any of its Subsidiaries or any of their respective assets, rights or
properties or has any interest in any property owned by the Company or any of
its Subsidiaries or has engaged in any transaction with any of the foregoing
since January 1, 2010.

Section 3.12 Employee Matters.

(a) Schedule. Section 3.12(a) of the Company Disclosure Letter contains an
accurate and complete list, as of the date hereof, of each material plan,
program, policy, agreement, collective bargaining agreement or other arrangement
providing for compensation, severance, deferred compensation, performance
awards, stock or stock-based awards, fringe, retirement, death, disability or
medical benefits or other employee benefits or remuneration of any kind,
including each employment, severance, retention, change in control or consulting
plan, program arrangement or agreement, in each case whether written or
unwritten or otherwise, funded or unfunded, including each “employee benefit
plan,” within the meaning of Section 3(3) of ERISA, whether or not subject to
ERISA, which is or has been sponsored, maintained, contributed to, or required
to be contributed to, by the Company or any of its Subsidiaries for the benefit
of any current or former employee, independent contractor, consultant or
director of the Company or any of its Subsidiaries (each, a “Company Employee”),
or with respect to which the Company or any of its Subsidiaries has or may have
any material Liability (collectively, the “Company Employee Plans”).

(b) Continued Employment of Certain Key Employees. Copies of letters from
Steffen Weisser, Birger Hansson, Peter Hultberg, and Pat Keogh stating their
intention as of the date hereof not to terminate their employment with the
Company or a Subsidiary of the Company, as applicable, prior to the first
anniversary of the Closing Date have been provided to FCI.

(c) Documents. The Company has made available to FCI correct and complete copies
(or, if a plan is not written, a written description) of all Company Employee
Plans and amendments thereto in each case that are in effect as of the date
hereof, and, to the extent applicable, (i) all related trust agreements, funding
arrangements and insurance contracts now in effect or required in the future as
a result of the transactions contemplated by this Agreement or otherwise,
(ii) the most recent determination letter received regarding the tax-qualified
status of each Company

 

23



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Employee Plan, (iii) the most recent financial statements for each Company
Employee Plan, (iv) the Form 5500 Annual Returns/Reports for the most recent
plan year for each Company Employee Plan, (v) the current summary plan
description for each Company Employee Plan and (vi) the most recent actuarial
valuation reports related to any Company Employee Plans.

(d) Employee Plan Compliance. Except as set forth in Section 3.12(d) of the
Company Disclosure Letter, (i) each Company Employee Plan has been established,
administered, and maintained in all material respects in accordance with its
terms and in material compliance with applicable Laws, including but not limited
to ERISA and the Code; (ii) all the Company Employee Plans that are intended to
be qualified under Section 401(a) of the Code have received timely determination
letters from the IRS and, as of the date hereof, no such determination letter
has been revoked nor, to the Knowledge of the Company, has any such revocation
been threatened, and to the Knowledge of the Company, as of the date hereof, no
circumstance exists that is likely to result in the loss of such qualified
status under Section 401(a) of the Code; (iii) the Company and its Subsidiaries,
where applicable, have timely made all material contributions and other material
payments required by and due under the terms of each Company Employee Plan and
applicable Law, and all benefits accrued under any unfunded Company Employee
Plan have been paid, accrued or otherwise adequately reserved to the extent
required by, and in accordance with GAAP; (iv) except to the extent limited by
applicable Law, each Company Employee Plan can be amended, terminated or
otherwise discontinued after the Effective Time in accordance with its terms,
without material liability to the Forsyth Parties, the Company or any of their
Subsidiaries (other than ordinary administration expenses and in respect of
accrued benefits thereunder); (v) as of the date hereof, there is no material
audit, inquiry or Legal Action pending or, to the Knowledge of the Company,
threatened by the IRS or the U.S. Department of Labor, or any similar
Governmental Entity with respect to any Company Employee Plan; (vi) as of the
date hereof, there is no material Legal Action pending, or, to the Knowledge of
the Company, threatened with respect to any Company Employee Plan (in each case,
other than routine claims for benefits); and (vii) to the Knowledge of the
Company, neither the Company nor any of its Subsidiaries has engaged in a
transaction that could subject the Company or any Subsidiary to a tax or penalty
imposed by either Section 4975 of the Code or Section 502(i) of ERISA.

(e) Neither the Company nor any Company ERISA Affiliate has incurred or
reasonably expects to incur, either directly or indirectly, any material
liability under Title IV of ERISA relating to employee benefit plans.

(f) Certain Company Employee Plans. With respect to each Company Employee Plan:

(i) no such plan is a “multi-employer plan” within the meaning of Section 3(37)
of ERISA or a “multiple employer plan” within the meaning of Section 413(c) of
the Code and neither the Company nor any of its ERISA affiliates has at any time
contributed to or had any liability or obligation in respect of any such
multi-employer plan or multiple employer plan;

 

24



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(ii) no Legal Action has been initiated by the Pension Benefit Guaranty
Corporation to terminate any such plan or to appoint a trustee for any such
plan;

(iii) no such plan is subject to the minimum funding standards of Section 302 of
ERISA or Section 412 of the Code, and no plan listed in Section 3.12(a) of the
Company Disclosure Letter has failed to satisfy the minimum funding standards of
Section 302 of ERISA or Section 412 of the Code; and

(iv) no “reportable event,” as defined in Section 4043 of ERISA, has occurred
with respect to any such plan.

(g) No Post-Employment Obligations. Except as set forth in Section 3.12(g) of
the Company Disclosure Letter, no Company Employee Plan provides
post-termination or retiree welfare benefits to any person for any reason,
except as may be required by COBRA or other applicable Law, and neither the
Company nor any Company ERISA Affiliate has any Liability to provide
post-termination or retiree welfare benefits to any person or ever represented,
promised or contracted to any Company Employee (either individually or to
Company Employees as a group) or any other person that such Company Employee(s)
or other person would be provided with post-termination or retiree welfare
benefits, except to the extent required by COBRA or other applicable Law.

(h) No Plan Audit. No Company Employee Plan has within the three years prior to
the date hereof, been the subject of an examination or audit by a Governmental
Entity or is the subject of an application or filing under, or is a participant
in, an amnesty, voluntary compliance, self-correction or similar program
sponsored by any Governmental Entity.

(i) Section 409A Compliance. Each Company Employee Plan that is subject to
Section 409A of the Code has been operated in compliance with such section and
all applicable regulatory guidance (including, without limitation, proposed
regulations, notices, rulings, and final regulations).

(j) Health Care Compliance. Each of the Company and its Subsidiaries complies in
all material respects with the applicable requirements of COBRA or any similar
state statute with respect to each Company Employee Plan that is a group health
plan within the meaning of Section 5000(b)(1) of the Code or such state statute.

(k) Effect of Transaction. Except as set forth in Section 3.12(k) of the Company
Disclosure Letter, neither the execution of this Agreement, the consummation of
the Merger, nor any of the transactions contemplated by this Agreement will
(either alone or upon the occurrence of any additional or subsequent events):
(i) entitle any current or former director, employee, contractor or consultant
of the Company to severance pay or any other payment; (ii) accelerate the time
of payment, funding, or vesting, or increase the amount of compensation due to
any such individual; (iii) limit or

 

25



--------------------------------------------------------------------------------

EXECUTION VERSION

 

restrict the right of the Company to merge, amend or terminate any Company
Employee Plan; (iv) increase the amount payable or result in any other material
obligation pursuant to any Company Employee Plan; or (v) result in “excess
parachute payments” within the meaning of Section 280G(b) of the Code.

(l) Employment Law Matters. The Company and each of its Subsidiaries: (i) is in
compliance with all applicable Laws and agreements respecting hiring,
employment, termination of employment, plant closing and mass layoff, employment
discrimination, harassment, retaliation and reasonable accommodation, leaves of
absence, terms and conditions of employment, wages and hours of work, employee
health and safety, leasing and supply of temporary and contingent staff,
engagement of independent contractors, including proper classification of same,
payroll taxes, and immigration with respect to Company Employees and contingent
workers; and (ii) is in compliance with all applicable Laws relating to the
relations between it and any labor organization, trade union, work council or
other body representing Company Employees, except, in the case of clauses
(i) and (ii) immediately above, where the failure to be in compliance with the
foregoing would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect.

(m) Labor. Except as set forth in Section 3.12(m) of the Company Disclosure
Letter, neither the Company nor any of its Subsidiaries is or since January 1,
2008 has been party to, or subject to, any collective bargaining agreement or
other agreement with any labor organization, work council or trade union with
respect to any of its or their operations. No material work stoppage, slowdown
or labor strike against the Company or any of its Subsidiaries with respect to
employees who are employed within the United States is pending or threatened or
has been pending or threatened since January 1, 2008, and, to the Knowledge of
the Company, no material work stoppage, slowdown or labor strike against the
Company or any of its Subsidiaries with respect to employees who are employed
outside the United States is pending or threatened or has been pending or
threatened since January 1, 2008. Except as set forth in Section 3.12(m) of the
Company Disclosure Letter, as of the date hereof, none of the Company Employees
are represented by a labor organization, work council or trade union and, to the
Knowledge of the Company, there is no organizing activity, Legal Action,
election petition, union card signing or other union activity or union corporate
campaigns of or by any labor organization, trade union or work council directed
at the Company or any of its Subsidiaries, or any Company Employees. As of the
date hereof, there are, and since January 1, 2008 there has been, no Legal
Action, government investigation, or labor grievance pending, or, to the
Knowledge of the Company, threatened relating to any employment related matter
involving any Company Employee or applicant, including, but not limited to,
charges of unlawful discrimination, retaliation or harassment, failure to
provide reasonable accommodation, denial of a leave of absence, failure to
provide compensation or benefits, failure to comply with wage and hour Laws,
unfair labor practices, or other alleged violations of Law, except for any of
the foregoing which would not reasonably be expected to have, individually or in
the aggregate, a Company Material Adverse Effect.

 

26



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Section 3.13 Real Property and Personal Property Matters.

(a) Owned Real Estate. Except as would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect, the Company
or one or more of its Subsidiaries has good and marketable fee simple title to
the Owned Real Estate free and clear of any Liens other than the Permitted
Liens. Section 3.13(a) of the Company Disclosure Letter contains a true and
complete list, as of the date hereof, of the Owned Real Estate. As of the date
hereof, neither the Company nor any of its Subsidiaries (i) currently lease all
or any part of the Owned Real Estate or (ii) has received written notice of any
pending, and to the Knowledge of the Company there is no threatened,
condemnation proceeding with respect to any of the Owned Real Estate.

(b) Leased Real Estate. Except as would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect, the Company
and each of its Subsidiaries has a valid and subsisting leasehold estate in each
parcel of real property demised under a Lease for the full term of the
respective Lease free and clear of any Liens other than Permitted Liens. Section
3.13(b) of the Company Disclosure Letter contains a complete and correct list,
as of the date hereof, of the Leased Real Estate including with respect to each
such Lease the date of such Lease and any material amendments thereto. Except as
would not reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect, (x) all Leases are valid and in full force and
effect except to the extent they have previously expired or terminated in
accordance with their terms, and (y) neither the Company nor any of its
Subsidiaries nor, to the Knowledge of the Company, no third party, has violated
any provision of, or committed or failed to perform any act which, with or
without notice, lapse of time or both would constitute a default under the
provisions of, any Lease. Neither the Company nor any of its Subsidiaries has
assigned, pledged, mortgaged, hypothecated or otherwise transferred any Lease
nor has the Company or any of its Subsidiaries entered into with any other
Person (other than another wholly-owned Subsidiary of the Company) any sublease,
license or other agreement that is material to the Company and its Subsidiaries,
taken as a whole, and that relates to the use or occupancy of all or any portion
of the Leased Real Estate. The Company has delivered or otherwise made available
to FCI true and complete copies of all Leases (including all material
modifications, amendments, supplements, waivers and side letters thereto)
pursuant to which the Company or any of its Subsidiaries thereof leases,
subleases or licenses, as tenant, any Leased Real Estate.

(c) Personal Property. Except as set forth in Section 3.13(c) of the Company
Disclosure Letter, except as would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect, the Company
and each of its Subsidiaries has good title to all the personal property owned
by it, free and clear of all Liens, other than Permitted Liens.

 

27



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Section 3.14 Environmental Matters. Except for such matters as would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect:

(a) Compliance. The Company and its Subsidiaries are, and have been, in
compliance with all Environmental Laws, which compliance includes the
possession, maintenance of, compliance with, or application for, all Permits
required under applicable Environmental Laws for the operation of the business
of the Company and its Subsidiaries as currently conducted.

(b) Hazardous Substances. Neither the Company nor any of its Subsidiaries has
(i) produced, processed, manufactured, generated, transported, treated, handled,
used, stored, disposed of or released any Hazardous Substances, except in
compliance with Environmental Laws, at any Real Estate, or (ii) exposed any
employee or any third party to any Hazardous Substances under circumstances
reasonably expected to give rise to any material Liability or obligation under
any Environmental Law.

(c) Certain Proceedings. Neither the Company nor any of its Subsidiaries has
received written notice of and there is and since January 1, 2008 has been no
Legal Action pending, or to the Knowledge of the Company, threatened against the
Company or any of its Subsidiaries, alleging any Liability or responsibility
under or non-compliance with any Environmental Law or seeking to impose any
financial responsibility for any investigation, cleanup, removal, containment or
any other remediation or compliance under any Environmental Law. Neither the
Company nor any of its Subsidiaries is or since January 1, 2008 has been subject
to any Order or written agreement by or with any Governmental Entity or third
party imposing any material Liability or obligation with respect to any of the
foregoing.

Section 3.15 Material Contracts.

(a) Material Contracts. For purposes of this Agreement, “Company Material
Contract” shall mean the following to which the Company or any of its
Subsidiaries is a party or any of their respective assets are bound (excluding
any Leases):

(i) any “material contract” (as such term is defined in Item 601(b)(10) of
Regulation S-K of the Securities Act), whether or not filed by the Company with
the SEC;

(ii) any employment or consulting Contract (in each case with respect to which
the Company has continuing obligations as of the date hereof) with any current
or former (x) executive officer of the Company, (y) member of the Company Board,
or (z) Company Employee providing for an annual base salary in excess of
$100,000;

 

28



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(iii) any Contract providing for indemnification or any guaranty by the Company
or any Subsidiary thereof, in each case that is material to the Company and its
Subsidiaries, taken as a whole, other than (x) any guaranty by the Company or a
Subsidiary thereof of any of the obligations of (A) the Company or another
wholly-owned Subsidiary thereof or (B) any Subsidiary (other than a wholly-owned
Subsidiary) of the Company that was entered into in the ordinary course of
business pursuant to or in connection with a customer Contract, or (y) any
Contract providing for indemnification of customers or other Persons pursuant to
Contracts entered into in the ordinary course of business;

(iv) any Contract that purports to limit in any material respect the right of
the Company or any of its Subsidiaries (or, at any time after the consummation
of the Merger, Buyer or any of its Subsidiaries) (x) to engage in any line of
business, or (y) to compete with any Person or operate in any geographical
location;

(v) any Contract relating to the disposition or acquisition, directly or
indirectly (by merger or otherwise), by the Company or any of its Subsidiaries
after the date of this Agreement of assets with a fair market value in excess of
$100,000;

(vi) any Contract that contains any provision that requires the purchase of all
of the Company’s or any of its Subsidiaries’ requirements for a given product or
service from a given third party, which product or service is material to the
Company and its Subsidiaries, taken as a whole;

(vii) any Contract that obligates the Company or any of its Subsidiaries to
conduct business on an exclusive or preferential basis with any third party or
upon consummation of the Merger will obligate Buyer, Mezzanine, the Surviving
Corporation or any of their respective Subsidiaries to conduct business on an
exclusive or preferential basis with any third party;

(viii) any partnership, joint venture or similar Contract that is material to
the Company and its Subsidiaries taken as a whole;

(ix) any mortgage, indenture, guarantee, loan or credit agreement, security
agreement or other Contract, in each case relating to indebtedness for borrowed
money, whether as borrower or lender, in each case in excess of $100,000, other
than (x) accounts receivables and payables, and (y) loans to direct or indirect
wholly-owned Subsidiaries of the Company;

(x) any employee collective bargaining agreement or other Contract with any
labor union;

(xi) any other Contract under which the Company or any of its Subsidiaries is
obligated to make payment or incur costs in excess of $100,000 in any year and
which is not otherwise described in clauses (i) through (x) above, other than
(x) accounts payable, and (y) loans to direct or indirect wholly-owned
Subsidiaries of the Company;

 

29



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(xii) any Contract which is not otherwise described in clauses (i) through
(xi) above that is material to the Company and its Subsidiaries, taken as a
whole; or

(xiii) any Company IP Agreement.

(b) Schedule of Material Contracts; Documents. Section 3.15(b) of the Company
Disclosure Letter sets forth a true and complete list as of the date hereof of
all Company Material Contracts. The Company has made available to FCI correct
and complete copies of all Company Material Contracts, including any amendments
thereto.

(c) No Breach. Except as set forth in Section 3.15(c) of the Company Disclosure
Letter, (i) all the Company Material Contracts are valid and binding on the
Company or its applicable Subsidiary, enforceable against it in accordance with
its terms, and is in full force and effect, (ii) neither the Company nor any of
its Subsidiaries nor, to the Knowledge of the Company, any third party has
violated any provision of, or failed to perform any obligation required under
the provisions of, any Company Material Contract, and (iii) neither the Company
nor any of its Subsidiaries nor, to the Knowledge of the Company, any third
party is in breach, or has received written notice of breach, of any Company
Material Contract, except where such breach or violation would not reasonably be
expected to have a Company Material Adverse Effect.

Section 3.16 Proxy Statement. None of the information included or incorporated
by reference in the letter to the stockholders, notice of meeting, proxy
statement and forms of proxy (collectively, the “Company Proxy Statement”), to
be filed with the SEC in connection with the Merger, will, at the date it is
first mailed to the Company’s stockholders or at the time of the Company
Stockholders Meeting or at the time of any amendment or supplement thereof,
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. Notwithstanding the
foregoing, no representation or warranty is made by the Company with respect to
statements made or incorporated by reference therein in conformity with
information supplied by the Forsyth Parties expressly for inclusion or
incorporation by reference in the Company Proxy Statement.

Section 3.17 Fairness Opinion. The Company has received the opinion of the
Company Financial Advisor to the effect that, as of the date of such opinion and
based upon and subject to the qualifications and assumptions set forth therein,
the Merger Consideration is fair, from a financial point of view, to the holders
of shares of Company Common Stock.

 

30



--------------------------------------------------------------------------------

EXECUTION VERSION

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE FORSYTH PARTIES

The Forsyth Parties hereby jointly and severally represent and warrant to the
Company as follows:

Section 4.01 Organization. Each of the Forsyth Parties is a limited liability
company or corporation duly organized, validly existing and in good standing
under the Laws of the jurisdiction of its organization or incorporation.

Section 4.02 Authority; Non-contravention; Governmental Consents.

(a) Authority. Each of the Forsyth Parties has all requisite limited liability
company or corporate power and authority to enter into and to perform its
obligations under this Agreement and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by the Forsyth Parties and
the consummation by the Forsyth Parties of the transactions contemplated hereby
have been duly authorized by all necessary limited liability company or
corporate action on the part of the Forsyth Parties and no other limited
liability company or corporate proceedings on the part of the Forsyth Parties
are necessary to authorize the execution and delivery of this Agreement or to
consummate the Merger and the other transactions contemplated hereby, subject
only to the filing of the Certificate of Merger pursuant to the DGCL. This
Agreement has been duly executed and delivered by the Forsyth Parties and,
assuming due execution and delivery by the Company, constitutes the valid and
binding obligation of the Forsyth Parties, enforceable against the Forsyth
Parties in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, moratorium and other similar Laws affecting
creditors rights generally and by general principles of equity.

(b) Non-contravention. The execution, delivery and performance of this Agreement
by the Forsyth Parties and the consummation by the Forsyth Parties of the
transactions contemplated by this Agreement, do not and will not: (i) contravene
or conflict with, or result in any violation or breach of, the organizational
documents of any of the Forsyth Parties; (ii) subject to compliance with the
requirements set forth in Sections 4.02(c)(i) - (iv), conflict with or violate
any Law applicable to the Forsyth Parties or any of their respective properties
or assets; (iii) result in any breach of or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation, or
require any Consent under any Contract to which FCI or its Subsidiaries,
including Buyer, Mezzanine and Merger Sub, are a party or otherwise bound; or
(iv) result in the creation of any Lien (other than Permitted Liens) on any of
the properties or assets of the Forsyth Parties, except, in the case of each of
clauses (ii), (iii) and (iv), for

 

31



--------------------------------------------------------------------------------

EXECUTION VERSION

 

any conflicts, violations, breaches, defaults, terminations, amendments,
accelerations, cancellations or Liens, or where the failure to obtain any
Consents, in each case, would not reasonably be expected to have, individually
or in the aggregate, a material adverse effect on the Forsyth Parties’ ability
to consummate the transactions contemplated by this Agreement.

(c) Governmental Consents. No Consent of any Governmental Entity is required to
be obtained or made by the Forsyth Parties in connection with the execution,
delivery and performance by the Forsyth Parties of this Agreement or the
consummation by the Forsyth Parties of the Merger and other transactions
contemplated hereby, except for: (i) the filing of the Certificate of Merger
with the Secretary of State of the State of Delaware and appropriate documents
with the relevant authorities of other states in which the Company is qualified
to do business; (ii) the filing of the Company Proxy Statement with the SEC in
accordance with the Exchange Act, and such reports under the Exchange Act as may
be required in connection with this Agreement, the Merger and the other
transactions contemplated by this Agreement; (iii) such Consents as may be
required under Antitrust Laws, in any case that are applicable to the
transactions contemplated by this Agreement; (iv) such Consents as may be
required under applicable state securities or “blue sky” laws and the securities
Laws of any foreign country or the rules and regulations of NYSE Amex; and
(v) such other Consents which if not obtained or made would not, individually or
in the aggregate, reasonably be expected to have a material adverse effect on
the Forsyth Parties’ ability to consummate the transactions contemplated by this
Agreement. Except as disclosed by FCI to the Company, no fact or circumstance
related to the Forsyth Parties exists, including any current holding or
transaction under consideration by any of the Forsyth Parties, that would
reasonably be expected to prevent or delay the filings or approvals required
under the Antitrust Laws.

Section 4.03 Proxy Statement. None of the information with respect to the
Forsyth Parties that FCI or any of its Representatives furnishes in writing to
the Company expressly for use in the Company Proxy Statement, will, at the date
such Company Proxy Statement is first mailed to the Company’s stockholders or at
the time of the Company Stockholders Meeting or at the time of any amendment or
supplement thereof, contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements made therein, in light of the circumstances under which they
were made, not misleading. Notwithstanding the foregoing, no representation or
warranty is made by the Forsyth Parties with respect to statements made or
incorporated by reference therein supplied by the Company or its Representatives
expressly for inclusion or incorporation by reference in the Company Proxy
Statement.

 

32



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Section 4.04 Financial Capability.

(a) FCI, Buyer and Mezzanine have or will have, and will cause Merger Sub to
have, prior to the Effective Time, sufficient funds to pay the aggregate Merger
Consideration contemplated by this Agreement and to perform the other
obligations of the Forsyth Parties contemplated by this Agreement.

(b) FCI has provided to the Company a true, accurate and complete copy of an
executed commitment letter (the “Equity Commitment Letter”) from Barry-Wehmiller
Group Inc. (“BW”) pursuant to which, and subject to the terms and conditions
thereof, BW has committed to invest the amount set forth therein (the
“Financing”) for the purpose of funding the transactions contemplated hereby.
There are no other agreements, side letters or arrangements relating to the
Financing except as set forth in the Equity Commitment Letter.

(c) As of the date hereof, the Equity Commitment Letter is in full force and
effect and has not been withdrawn or terminated or otherwise amended or modified
in any respect. The Equity Commitment Letter, in the form so delivered, is a
legal, valid and binding obligation of FCI and BW. There are no other
agreements, side letters or arrangements relating to the Equity Commitment
Letter that could affect the availability of the Financing. No event has
occurred which, with or without notice, lapse of time or both, would constitute
a default or breach on the part of FCI under any term or condition of the Equity
Commitment Letter, and FCI has no reason to believe that it will be unable to
satisfy on a timely basis any term or condition of closing to be satisfied by it
contained in the Equity Commitment Letter. There are no commitment fees or other
fees required by the Equity Financing Letter. The aggregate proceeds from the
Financing constitute all of the financing required to be provided by the Forsyth
Parties for the consummation of the transactions contemplated hereby, and are
sufficient for the satisfaction of all of the Forsyth Parties’ obligations under
this Agreement, including the payment of the aggregate Merger Consideration
(including any refinancing of Indebtedness of Buyer or the Surviving Corporation
required in connection therewith). The Equity Commitment Letter contains all of
the conditions precedent to the obligations of the parties thereunder to make
the Financing available to FCI on the terms therein.

Section 4.05 Legal Proceedings. As of the date hereof, there is no pending or,
to the Knowledge of FCI, threatened, Legal Action against FCI or any of its
Subsidiaries, including Buyer, Mezzanine and Merger Sub, nor is there any
injunction, order, judgment, ruling or decree imposed upon FCI or any of its
Subsidiaries, including Buyer, Mezzanine and Merger Sub, in each case, by or
before any Governmental Entity, that would, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the Forsyth Parties’
ability to consummate the transactions contemplated by this Agreement.

Section 4.06 Ownership of Company Common Stock. Except for the transactions
contemplated by this Agreement, neither FCI nor any of its Affiliates
beneficially owns (as defined in Rule 13d-3 of the Exchange Act) any shares of
Company Common Stock.

 

33



--------------------------------------------------------------------------------

EXECUTION VERSION

 

ARTICLE V

COVENANTS

Section 5.01 Conduct of Business of the Company. The Company shall, and shall
cause each of its Subsidiaries to, during the period from the date of this
Agreement until the Effective Time, except as expressly contemplated by this
Agreement or as required by applicable Law or with the prior written consent of
FCI, conduct its business in the ordinary course of business consistent with
past practice, and, to the extent consistent therewith, the Company shall, and
shall cause each of its Subsidiaries to, use its commercially reasonable efforts
to preserve substantially intact its and its Subsidiaries’ business
organization, to keep available the services of its and its Subsidiaries’
current officers and employees (including, without limitation, Steffen Weisser,
Birger Hansson, Peter Hultberg, and Pat Keogh), to preserve its and its
Subsidiaries’ present relationships with customers, suppliers, distributors,
licensors, licensees and other Persons having business relationships with it.
Without limiting the generality of the foregoing, between the date of this
Agreement and the Effective Time, except as otherwise expressly contemplated by
this Agreement or as set forth on Section 5.01 of the Company Disclosure Letter
or as required by applicable Law, the Company shall not, nor shall it permit any
of its Subsidiaries to, without the prior written consent (including by e-mail)
of FCI (which consent shall not be unreasonably withheld, conditioned or
delayed):

(a) amend its certificate of incorporation or by-laws (or other comparable
organizational documents);

(b) (i) split, combine or reclassify any Company Securities or Company
Subsidiary Securities, (ii) repurchase, redeem or otherwise acquire, or offer to
repurchase, redeem or otherwise acquire, any Company Securities or Company
Subsidiary Securities, or (iii) declare, set aside or pay any dividend or
distribution (whether in cash, stock, property or otherwise) in respect of, or
enter into any Contract with respect to the voting of, any shares of its capital
stock (other than dividends from its direct or indirect wholly-owned
Subsidiary);

(c) issue, sell, pledge, dispose of or encumber any Company Securities or
Company Subsidiary Securities, other than (i) the issuance of shares of Company
Common Stock upon the exercise of any Company Equity Award outstanding as of the
date of this Agreement in accordance with its terms, (ii) the issuance of shares
of Company Common Stock in respect of other equity compensation awards
outstanding under Company Stock Plans as of the date of this Agreement in
accordance with their terms, or (iii) the issuance of shares of Company Common
Stock upon exercise of any Warrant that is outstanding as of the date of this
Agreement;

 

34



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(d) except as required by applicable Law or by any Company Employee Plan or
Contract in effect as of the date of this Agreement, (i) increase the
compensation payable by the Company or any of its Subsidiaries to directors,
officers or employees, other than increases in compensation made in the ordinary
course of business consistent with past practice, (ii) enter into any new or
amend in any material respect, any existing employment, severance, retention or
change in control agreement with any of its past or present officers or
employees, or (iii) establish, adopt, enter into, amend, terminate, exercise any
discretion under, or take any action to accelerate rights under any Company
Employee Plans or any plan, agreement, program, policy, trust, fund or other
arrangement that would be a Company Employee Plan if it were in existence as of
the date of this Agreement, or make any contribution to any Company Employee
Plan, other than contributions required by Law, the terms of such Company
Employee Plans as in effect on the date hereof or that are made in the ordinary
course of business consistent with past practice;

(e) acquire, by merger, consolidation, acquisition of stock or assets, or
otherwise, any business or Person or division thereof or make any loans,
advances or capital contributions to or investments in any Person in excess of
$100,000 in the aggregate;

(f) (i) transfer, license, sell, lease or otherwise dispose of any assets
(whether by way of merger, consolidation, sale of stock or assets, or
otherwise), including the capital stock or other equity interests in any
Subsidiary of the Company, provided that the foregoing shall not prohibit the
Company and its Subsidiaries from transferring, licensing, selling, leasing or
disposing of obsolete equipment or assets being replaced, in each case in the
ordinary course of business consistent with past practice, or (ii) adopt or
effect a plan of complete or partial liquidation, dissolution, restructuring,
recapitalization or other reorganization;

(g) repurchase, prepay or incur any indebtedness for borrowed money or guarantee
any such indebtedness of another Person, issue or sell any debt securities or
options, warrants, calls or other rights to acquire any debt securities of the
Company or any of its Subsidiaries, guarantee any debt securities of another
Person, enter into any “keep well” or other Contract to maintain any financial
statement condition of any other Person (other than any wholly-owned Subsidiary
of it) or enter into any arrangement having the economic effect of any of the
foregoing, other than the repayment of indebtedness or the incurrence of
indebtedness (including borrowings under existing lines of credit) under the
Japanese Credit Facilities included in the calculation of adjustments to
aggregate Merger Consideration pursuant to Section 2.04(b)(i) and other than
mandatory prepayments required under Section 6.2.2(b) of the Credit Agreement;

(h) except in the ordinary course of business, enter into or amend or modify in
any material respect, or consent to the termination of (other than at its stated
expiry date), any Company Material Contract or any Lease with respect to
material Real Estate or any other Contract or Lease that, if in effect as of the
date hereof would constitute a Company Material Contract or Lease with respect
to material Real Estate hereunder;

 

35



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(i) institute, settle or compromise any Legal Actions pending or threatened
before any arbitrator, court or other Governmental Entity involving the payment
of monetary damages by the Company or any of its Subsidiaries of any amount
exceeding $100,000 in the aggregate, other than (i) any Legal Action brought
against the Forsyth Parties arising out of a breach or alleged breach of this
Agreement by the Forsyth Parties, and (ii) the settlement of claims, liabilities
or obligations reserved against on the most recent balance sheet of the Company
included in the Company SEC Documents; provided that neither the Company nor any
of its Subsidiaries shall settle or agree to settle any Legal Action which
settlement involves a conduct remedy or injunctive or similar relief or has a
restrictive impact on the Company’s business;

(j) make any material change in any method of financial accounting principles or
practices, in each case except for any such change required by a change in GAAP
or applicable Law;

(k) (i) settle or compromise any material Tax claim, audit or assessment,
(ii) make or change any material Tax election, change any annual Tax accounting
period, adopt or change any method of Tax accounting, (iii) amend any material
Tax Returns or file claims for material Tax refunds, or (iv) enter into any
material closing agreement, surrender in writing any right to claim a material
Tax refund, offset or other reduction in Tax liability or consent to any
extension or waiver of the limitation period applicable to any material Tax
claim or assessment relating to the Company or its Subsidiaries;

(l) enter into any material agreement, agreement in principle, letter of intent,
memorandum of understanding or similar Contract with respect to any joint
venture, strategic partnership or alliance;

(m) except in connection with actions permitted by Section 5.04 hereof, take any
action to exempt any Person from, or make any acquisition of securities of the
Company by any Person not subject to, any state takeover statute or similar
statute or regulation that applies to Company with respect to a Takeover
Proposal or otherwise, including the restrictions on “business combinations” set
forth in Section 203 of the DGCL, except for the Forsyth Parties or any of their
respective Subsidiaries or Affiliates, or the transactions contemplated by this
Agreement;

(n) abandon, encumber, convey title (in whole or in part), exclusively license
or grant any right or other licenses to material Company IP, other than in the
ordinary course of business consistent with past practice;

(o) make any capital expenditure in breach of Section 11.14.5 of the Credit
Agreement; or

(p) agree or commit to do any of the foregoing.

 

36



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Section 5.02 Other Actions. From the date of this Agreement until the earlier to
occur of the Effective Time or the termination of this Agreement in accordance
with the terms set forth in Article VII, the Company and FCI shall not, and
shall not permit any of their respective Subsidiaries to, take, or agree or
commit to take, any action that would reasonably be expected to, individually or
in the aggregate, prevent, materially delay or materially impede the
consummation of the Merger or the other transactions contemplated by this
Agreement. In addition, the Company agrees to use commercially reasonable
efforts to cause the trustee under the Rabbi Trust Agreement to be replaced
prior to the Closing Date with a successor trustee reasonably acceptable to FCI.

Section 5.03 Access to Information; Confidentiality.

(a) Subject to applicable Law, from the date of this Agreement until the earlier
to occur of the Effective Time or the termination of this Agreement in
accordance with the terms set forth in Article VII, the Company shall, and shall
cause its Subsidiaries to, upon reasonable prior written notice, afford to FCI
and FCI’s Representatives (at FCI’s expense) reasonable access, at reasonable
times and in a manner as shall not unreasonably interfere with the business or
operations of the Company or any Subsidiary thereof, to the officers, employees,
accountants, agents, properties, offices and other facilities and to all books,
records, contracts and other assets of the Company and its Subsidiaries, and the
Company shall, and shall cause its Subsidiaries to, furnish promptly to FCI such
other information concerning the business and properties of the Company and its
Subsidiaries as FCI may reasonably request in writing from time to time. Neither
the Company nor any of its Subsidiaries shall be required to provide access to
or disclose information (i) that is competitively sensitive as a result of the
businesses in which the Forsyth Parties, BW and their Affiliates engage, or
(ii) where such access or disclosure would jeopardize the protection of
attorney-client privilege or contravene any Law (it being agreed that the
parties shall use their reasonable best efforts to cause such information to be
provided in a manner that would not result in such jeopardy or contravention).
No investigation after the date of this Agreement shall affect the Company’s
representations and warranties contained herein, or limit or otherwise affect
the remedies available to the Forsyth Parties pursuant to this Agreement.

(b) Each week prior to Closing, the Company shall provide to FCI copies of the
Company’s global cash report and global accounts payable aging report in the
forms currently and historically prepared by the Company; provided, that if the
Company fails to provide either such report on a timely basis, then FCI shall
give prompt written notice of such failure to the Company and the Company shall
have a reasonable opportunity to cure such failure. If so requested by FCI, the
Company shall also provide to FCI such information as FCI reasonably requests in
order to verify the cash and accounts payable balances as well as the amounts of
Transaction-Related Expenses paid and incurred but not then paid.

 

37



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(c) The Forsyth Parties and the Company shall comply with, and shall cause their
respective Representatives to comply with, all of their respective obligations
under the Confidentiality Agreement, dated August 29, 2011, between FCI and the
Company (the “Confidentiality Agreement”), which shall survive the termination
of this Agreement in accordance with the terms set forth therein.

Section 5.04 Solicitation.

(a) Notwithstanding any other provision of this Agreement to the contrary,
during the period beginning on the date of this Agreement and continuing until
11:59 p.m., Eastern time, on January 28, 2012 (the “Non-Exclusivity Period”),
the Company and its Subsidiaries and their respective directors, officers,
employees, investment bankers, attorneys, accountants and other advisors or
representatives (such directors, officers, employees, investment bankers,
attorneys, accountants, other advisors and representatives, collectively,
“Representatives”) shall have the right (acting under the direction of the
Transaction Committee) to, directly or indirectly: (i) initiate, solicit,
facilitate and encourage, whether publicly or otherwise, Takeover Proposals,
including by way of providing access to non-public information pursuant to (but
only pursuant to) one or more Acceptable Confidentiality Agreements; provided
that the Company shall promptly provide to Buyer any material non-public
information concerning the Company or its Subsidiaries that is provided to any
Person given such access that was not previously provided or made available to
Buyer and (ii) enter into and maintain or continue discussions or negotiations
with respect to Takeover Proposals or otherwise cooperate with or assist or
participate in, or facilitate any such inquiries, proposals, discussions or
negotiations.

(b) Subject to Section 5.04(c), and except as may relate to an Excluded Party,
from the end of the Non-Exclusivity Period until the Effective Time or, if
earlier, the termination of this Agreement in accordance with the terms hereof
(the “Exclusivity Period”), neither the Company nor any of its Subsidiaries
shall, and the Company shall use reasonable best efforts to cause its
Representatives not to, directly or indirectly:

(i) solicit, initiate, continue or knowingly encourage any inquiries or the
making of any proposal or offer that constitutes, or would reasonably be
expected to lead to, any Takeover Proposal;

(ii) enter into, continue or otherwise participate in any discussions or
negotiations regarding, or furnish to any Person any non-public information for
the purpose of encouraging or facilitating, or that could reasonably be expected
to lead to, any Takeover Proposal; or

(iii) accept a Takeover Proposal or enter into any agreement or agreement in
principle (other than an Acceptable Confidentiality Agreement) providing for or
relating to a Takeover Proposal or enter into any agreement or agreement in
principle requiring the Company to abandon, terminate or fail to consummate the
transactions contemplated hereby or breach its obligations hereunder.

 

38



--------------------------------------------------------------------------------

EXECUTION VERSION

 

No later than the third Business Day after the commencement of the Exclusivity
Period, the Company shall notify Buyer of the number and identity of each
Excluded Party and provide Buyer with copies of all documents memorializing the
material terms and conditions of Takeover Proposals received from Excluded
Parties. If any material term or condition of any Takeover Proposal made by an
Excluded Party is not memorialized in a document, the Company shall prepare a
written summary of such material term or condition and provide such summary to
Buyer. Notwithstanding anything to the contrary set forth in this Agreement, the
Company may continue to take any of the actions described in clauses (i) and
(ii) above during the Exclusivity Period with respect to any Excluded Party
(provided that any Person or group of related Persons that was an Excluded Party
shall cease to be an Excluded Party on the date that is 20 days after the end of
the Non-Exclusivity Period). Subject to Section 5.04(c) and except as may relate
to an Excluded Party, immediately upon commencement of the Exclusivity Period
the Company shall immediately cease and cause to be terminated any existing
solicitation, encouragement, discussion or negotiation with any Person conducted
theretofore by the Company or any of the Company’s Representatives with respect
to any Takeover Proposal and request that such Person return or destroy all
confidential information concerning the Company and its Subsidiaries.
Notwithstanding anything to the contrary set forth in this Agreement, during the
Exclusivity Period the Company (A) shall not, and shall not permit any of the
Company’s Representatives to, provide any non-public information to any Excluded
Party without first entering into an Acceptable Confidentiality Agreement and
(B) will promptly provide to Buyer and the Buyer any material non-public
information concerning the Company or its Subsidiaries provided to any Excluded
Party that was not previously provided or made available to Buyer.

(c) Notwithstanding anything to the contrary contained in Section 5.04(b), if at
any time during the Exclusivity Period and prior to obtaining the Requisite
Company Vote, (i) the Company has otherwise complied with its obligations under
this Section 5.04 in all material respects and has received a written Takeover
Proposal from a third party that the Company Board or the Transaction Committee
believes in good faith to be bona fide, and (ii) the Company Board or the
Transaction Committee determines in good faith, after consultation with its
financial advisors and outside legal counsel, that such Takeover Proposal
constitutes or could reasonably be expected to result in a Superior Proposal,
and (iii) after consultation with its outside legal counsel, the Company Board
or the Transaction Committee determines in good faith that the failure to take
such action would be reasonably likely to be inconsistent with the fiduciary
duties of the Company Board or the Transaction Committee to the stockholders of
the Company under applicable Law, then the Company may (x) furnish information
with respect to the Company and its Subsidiaries to the Person making such
Takeover Proposal and (y) participate in discussions or negotiations with the
Person making such Takeover Proposal regarding such Takeover Proposal; provided
that the Company (A) will not, and will use

 

39



--------------------------------------------------------------------------------

EXECUTION VERSION

 

its commercially reasonable efforts to cause its Representatives not to,
disclose any non-public information to such Person without entering into an
Acceptable Confidentiality Agreement, (B) will promptly provide to Buyer any
material non-public information concerning the Company or its Subsidiaries
provided to such other Person that was not previously provided or made available
to Buyer and (C) in the event it receives such Takeover Proposal, will promptly,
and in any case within 48 hours after receipt thereof, notify Buyer of such
Acquisition Proposal, including the material terms and conditions thereof and
the identity of the party making such proposal, and provide copies of any
written requests, proposals or offers, including proposed agreements, and shall
keep Buyer reasonably informed as to the status and any material developments
concerning the same. Nothing contained in this Section 5.04(c) shall prohibit
the Company or the Company Board or the Transaction Committee from (x) taking
and disclosing to the Company’s stockholders a position with respect to a tender
or exchange offer by a third party pursuant to Rules 14d-9 and 14e-2(a)
promulgated under the Exchange Act or (y) making any other disclosure with
regard to a Takeover Proposal required by applicable Law; provided, however,
with respect to clause (x) that any such disclosure that is not a recommendation
of rejection of such offer or a “stop, look and listen” letter or similar
communication of the type contemplated by Rule 14d-9(f) promulgated under the
Exchange Act and does not publicly reaffirm the recommendation of the Company
Board or the Transaction Committee regarding the adoption of this Agreement,
shall be deemed to be an Adverse Recommendation Change.

(d) Subject to the last sentence of this Section 5.04(d), prior to obtaining the
Requisite Company Vote, the Company Board shall not, directly or indirectly,
(i) (A) withdraw (or modify in a manner adverse to Buyer), or publicly propose
to withdraw (or modify in a manner adverse to Buyer), the recommendation by the
Company Board with respect to adoption of this Agreement or (B) recommend, adopt
or approve, or propose publicly to recommend, adopt or approve, or otherwise
declare advisable any alternative Takeover Proposal or publicly propose to do
the foregoing (any such action described in clause (A) or (B) being referred to
as an “Adverse Recommendation Change”), or (ii) approve or recommend, or
publicly propose to approve or recommend, or allow the Company or any of its
Subsidiaries to execute or enter into, any letter of intent, memorandum of
understanding, agreement in principle, merger agreement, acquisition agreement,
option agreement, joint venture agreement, partnership agreement or other
similar agreement constituting or relating to any Takeover Proposal (other than
an Acceptable Confidentiality Agreement and, to the extent a Takeover Proposal
involves the issuance of securities to stockholders of the Company, other than
an appropriate confidentiality agreement that allows the Company to receive and
review confidential information with respect to a proposed issuer of any such
securities) (a “Company Acquisition Agreement”); provided that the Company shall
not be prohibited (whether before or after the commencement of the Exclusivity
Period) from terminating this Agreement and entering into a Company Acquisition
Agreement in accordance with Section 7.04(a), subject to compliance with this
Section 5.04 and Section 7.04(a).

 

40



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Notwithstanding the foregoing, at any time prior to obtaining the Requisite
Company Vote, if there occurs a change in circumstances affecting the Company
and its Subsidiaries that does not relate to any Takeover Proposal, the Company
Board may make an Adverse Recommendation Change if (i) it determines in good
faith (after consultation with its financial advisors and outside legal counsel)
that, in light of such change in circumstances, failure to take such action
would be reasonably likely to be inconsistent with the fiduciary duties of the
Company Board to the stockholders of the Company under applicable Law, (ii) the
Company Board notifies Buyer in writing of its intention to make such Adverse
Recommendation Change at least five Business Days prior to doing so, which
notice shall contain a reasonably detailed description of the change in
circumstances, (iii) for the five Business Days following delivery of the notice
described in clause (ii), the Company shall, and shall cause its Representatives
to, negotiate with Buyer (to the extent Buyer desires to negotiate) in good
faith to make such adjustments to the terms of this Agreement so that such
failure to make an Adverse Recommendation Change would not be reasonably likely
to be inconsistent with the fiduciary duties of the Company Board to the
stockholders of the Company under applicable Law, and (iv) following such five
Business Day-period described in clause (ii), the Company Board determines in
good faith, after consultation with its financial advisors and outside legal
counsel, taking into account any changes to this Agreement proposed in writing
by Buyer in response to the notice described in clause (ii), that failure to
make the Adverse Recommendation Change would be reasonably likely to be
inconsistent with the fiduciary duties of the Company Board to the stockholders
of the Company under applicable Law

Section 5.05 Stockholders Meeting; Preparation of Proxy Materials.

(a) The Company Proxy Statement will comply as to form in all material respects
with the requirements of the Exchange Act. Subject to the terms set forth in
this Agreement, the Company shall take all action necessary to duly call, give
notice of, convene and hold the Company Stockholders Meeting as soon as
reasonably practicable after the date of this Agreement, and, in connection
therewith, the Company shall mail the Company Proxy Statement to the holders of
Company Common Stock in advance of such meeting. Except to the extent that the
Company Board shall have effected an Adverse Recommendation Change as permitted
by Section 5.04 hereof, the Company Proxy Statement shall include the Company
Board Recommendation. Subject to Section 5.04 hereof, the Company shall use
commercially reasonable efforts to (i) solicit from the holders of Company
Common Stock proxies in favor of approval of the transactions contemplated by
this Agreement, including the Merger (and, if such proxies are insufficient to
approve the transactions contemplated by this Agreement, including the Merger,
then upon the request of FCI prior to the time of the Company Stockholders
Meeting, the Company shall take all reasonable actions to cause the Company
Stockholders Meeting to be adjourned for a period of not less than 20 days to
permit

 

41



--------------------------------------------------------------------------------

EXECUTION VERSION

 

solicitation of additional proxies by the Company in favor of approval), and
(ii) take all other actions necessary or advisable to secure the vote or consent
of the holders of Company Common Stock required by applicable Law to obtain such
approval. The Company shall keep the Forsyth Parties updated with respect to
proxy solicitation results as requested by the Forsyth Parties. Once the Company
Stockholders Meeting has been called and noticed, the Company shall not postpone
or adjourn the Company Stockholders Meeting without the consent of FCI (other
than (i) in order to obtain a quorum of its stockholders or (ii) as reasonably
determined by the Company to comply with applicable Law). Notwithstanding
anything contained herein to the contrary, the Company shall not be required to
hold the Company Stockholders Meeting if this Agreement is terminated before the
meeting is held.

(b) In connection with the Company Stockholders Meeting, as soon as reasonably
practicable following the date of this Agreement the Company shall prepare and
file the Company Proxy Statement with the SEC. The Forsyth Parties and the
Company will cooperate and consult with each other in the preparation of the
Company Proxy Statement. Without limiting the generality of the foregoing, each
of the Forsyth Parties will furnish the Company the information relating to it
required by the Exchange Act and the rules and regulations promulgated
thereunder to be set forth in the Company Proxy Statement. The Company shall not
file the Company Proxy Statement, or any amendment or supplement thereto,
without providing FCI a reasonable opportunity to review and comment thereon
(which comments shall be reasonably considered by the Company). The Company
shall use its commercially reasonable efforts to resolve, and each party agrees
to consult and cooperate with the other party in resolving, all SEC comments
with respect to the Company Proxy Statement as promptly as practicable after
receipt thereof and to cause the Company Proxy Statement in definitive form to
be cleared by the SEC and mailed to the Company’s stockholders as promptly as
reasonably practicable following filing with the SEC. The Company agrees to
consult with FCI prior to responding to SEC comments with respect to the
preliminary Company Proxy Statement. Each of the Forsyth Parties and the Company
agree to correct any information provided by it for use in the Company Proxy
Statement which shall have become false or misleading and the Company shall
promptly prepare and mail to its stockholders an amendment or supplement setting
forth such correction. The Company shall as soon as reasonably practicable
(i) notify FCI of the receipt of any comments from the SEC with respect to the
Company Proxy Statement and any request by the SEC for any amendment to the
Company Proxy Statement or for additional information and (ii) provide FCI with
copies of all written correspondence between the Company and its
Representatives, on the one hand, and the SEC, on the other hand, with respect
to the Company Proxy Statement.

Section 5.06 Notices of Certain Events. The Company shall notify the Forsyth
Parties, and the Forsyth Parties shall notify the Company, promptly of (i) any
notice or other communication from any Person

 

42



--------------------------------------------------------------------------------

EXECUTION VERSION

 

alleging that the consent of such Person is or may be required in connection
with the transactions contemplated by this Agreement, (ii) any notice or other
communication from any Governmental Entity in connection with the transactions
contemplated by this Agreement, and (iii) any Legal Actions commenced, or to
such party’s knowledge, threatened, against the Company or any of its
Subsidiaries or FCI or its Subsidiaries, as applicable, that are related to the
transactions contemplated by this Agreement. In no event shall (x) the delivery
of any notice by a party pursuant to this Section 5.06 limit or otherwise affect
the respective rights, obligations, representations, warranties, covenants or
agreements of the parties or the conditions to the obligations of the parties
under this Agreement, or (y) disclosure by the Company or the Forsyth Parties be
deemed to amend or supplement the Company Disclosure Letter or constitute an
exception to any representation or warranty. This Section 5.06 shall not
constitute a covenant or agreement for purposes of Section 6.02(b) or Section
6.03(b).

Section 5.07 Employees; Benefit Plans.

(a) Compensation. During the period commencing at the Effective Time and ending
on the date which is 12 months from the Effective Time (or if earlier, the date
of the employee’s termination of employment with Buyer and its Subsidiaries),
Buyer and Mezzanine shall cause the Surviving Corporation and each of its
Subsidiaries, as applicable, to provide the employees of the Company and its
Subsidiaries who remain employed immediately after the Effective Time
(collectively, the “Company Continuing Employees”) with compensation and
employee benefits that are, in the aggregate, no less favorable than the
compensation and employee benefits provided by the Company and its Subsidiaries
on the date of this Agreement.

(b) Benefit Plans. With respect to any “employee benefit plan” as defined in
Section 3(3) of ERISA maintained by Buyer or any of its Subsidiaries, excluding
both any retiree healthcare plans or programs maintained by Buyer or any of its
Subsidiaries and any equity compensation arrangements maintained by Buyer or any
of its Subsidiaries (collectively, “Buyer Benefit Plans”) in which any Company
Continuing Employees will participate effective as of the Effective Time, Buyer
shall, or shall cause the Surviving Corporation to, recognize all service of the
Company Continuing Employees with the Company or any of its Subsidiaries, as the
case may be as if such service were with Buyer, for vesting and eligibility
purposes (but not for (i) purposes of early retirement subsidies under any Buyer
Benefit Plan that is a defined benefit pension plan or (ii) benefit accrual
purposes, except for vacation and severance, if applicable) in any Buyer Benefit
Plan in which such Company Continuing Employees may be eligible to participate
after the Effective Time; provided, that such service shall not be recognized to
the extent that (x) such recognition would result in a duplication of benefits
or (y) such service was not recognized under the corresponding Company Employee
Plan.

 

43



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(c) Certain Limitations. This Section 5.07 shall be binding upon and inure
solely to the benefit of each of the parties to this Agreement, and nothing in
this Section 5.07, express or implied, shall confer upon any other Person any
rights or remedies of any nature whatsoever under or by reason of this Section
5.07. Nothing contained herein, express or implied (i) shall be construed to
establish, amend or modify any benefit plan, program, agreement or arrangement
or (ii) shall alter or limit the ability of the Surviving Corporation, Buyer,
Mezzanine or any of their respective Affiliates to amend, modify or terminate
any benefit plan, program, agreement or arrangement at any time assumed,
established, sponsored or maintained by any of them. The parties hereto
acknowledge and agree that the terms set forth in this Section 5.07 shall not
create any right in any Company Employee or any other Person to any continued
employment with the Surviving Corporation, Buyer or any of their respective
Subsidiaries or compensation or benefits of any nature or kind whatsoever.

(d) Employee Communications. With respect to matters described in this Section
5.07, the Company will not send any written notices or other written
communication materials to Company Employees without the prior written consent
of FCI.

(e) Supplemental Retirement Benefit Plans. From and after the Effective Time,
Buyer and Mezzanine shall cause the Surviving Corporation and each of its
Subsidiaries, as applicable, to honor in accordance with their terms all
supplemental retirement benefit plans maintained by the Company and each of its
Subsidiaries, as applicable, and listed on Section 3.12(g) of the Company
Disclosure Letter, including payment of any amounts owed to beneficiaries
pursuant to such supplemental retirement benefit plans.

Section 5.08 Directors’ and Officers’ Indemnification and Insurance.

(a) Indemnification. The Forsyth Parties agree that all rights to
indemnification, advancement of expenses and exculpation by the Company now
existing in favor of each Person who is now, or has been at any time prior to
the date hereof or who becomes prior to the Effective Time an officer or
director of the Company and its Subsidiaries (each an “Indemnified Party”) as
provided in the Charter Documents, in each case as in effect on the date of this
Agreement, or pursuant to any other Contracts in effect on the date hereof and
disclosed in Section 5.08, shall be assumed by the Surviving Corporation in the
Merger, without further action, at the Effective Time and shall survive the
Merger and shall remain in full force and effect in accordance with their terms,
and, in the event that any proceeding is pending or asserted or any claim made
during such period, until the final disposition of such proceeding or claim.

(b) Continuing Obligations. For three years after the Effective Time, to the
fullest extent permitted under applicable Law, the Forsyth Parties and the
Surviving Corporation (the “Indemnifying Parties”) shall indemnify, defend and
hold harmless

 

44



--------------------------------------------------------------------------------

EXECUTION VERSION

 

each Indemnified Party against all losses, claims, damages, liabilities, fees,
expenses, judgments and fines arising in whole or in part out of actions or
omissions in their capacity as such occurring at or prior to the Effective Time
(including in connection with the transactions contemplated by this Agreement),
and shall reimburse each Indemnified Party for any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such losses, claims, damages, liabilities, fees, expenses,
judgments and fines as such expenses are incurred, subject to the Surviving
Corporation’s receipt of an undertaking by such Indemnified Party to repay such
legal and other fees and expenses paid in advance if it is ultimately determined
in a final and non-appealable judgment of a court of competent jurisdiction that
such Indemnified Party is not entitled to be indemnified under applicable Law;
provided, however, that the Surviving Corporation will not be liable for any
settlement effected without the Surviving Corporation’s prior written consent
(which consent shall not be unreasonably withheld, conditioned or delayed).

(c) Tail Coverage. The Surviving Corporation shall, and FCI, Buyer and Mezzanine
shall cause the Surviving Corporation to, obtain as of the Effective Time “tail”
insurance policies with a claims period of six years from the Effective Time
with coverage and amounts and containing terms and conditions that are not less
advantageous to the directors and officers of the Company and its Subsidiaries
as the coverage, amounts, terms and coverage provided by the Company to its
directors and officers as of the date of this Agreement, in each case with
respect to claims arising out of or relating to events which occurred before or
at the Effective Time (including in connection with the transactions
contemplated by this Agreement); provided, however, that in no event will the
Surviving Corporation be required to expend a premium for such coverage in
excess of $90,000 (the “Maximum Premium”). If such insurance coverage cannot be
obtained at a premium equal to or less than the Maximum Premium, the Surviving
Corporation will obtain, and FCI, Buyer and Mezzanine will cause the Surviving
Corporation to obtain, that amount of directors’ and officers’ insurance (or
“tail” coverage) obtainable for a premium equal to the Maximum Premium.

(d) Survival. The obligations of FCI, Buyer, Mezzanine and the Surviving
Corporation under this Section 5.08 shall survive the consummation of the Merger
and shall not be terminated or modified in such a manner as to adversely affect
any Indemnified Party to whom this Section 5.08 applies without the consent of
such affected Indemnified Party (it being expressly agreed that the Indemnified
Parties to whom this Section 5.08 applies shall be third party beneficiaries of
this Section 5.08, each of whom may enforce the provisions of this Section
5.08).

(e) Successors. In the event Buyer, Mezzanine, the Surviving Corporation or any
of their respective successors or assigns (i) consolidates with or merges into
any other Person and shall not be the continuing or surviving corporation or
entity in such consolidation or merger or (ii) transfers all or substantially
all of its properties and assets to any Person, then, and in either such case,
proper provision shall be made so that the successors and assigns of Buyer,
Mezzanine or the Surviving Corporation, as the case

 

45



--------------------------------------------------------------------------------

EXECUTION VERSION

 

may be, shall assume all of the obligations set forth in this Section 5.08. The
agreements and covenants contained herein shall not be deemed to be exclusive of
any other rights to which any Indemnified Party is entitled, whether pursuant to
Law, Contract or otherwise. Nothing in this Agreement is intended to, shall be
construed to or shall release, waive or impair any rights to directors’ and
officers’ insurance claims under any policy that is or has been in existence
with respect to the Company or its officers, directors and employees, it being
understood and agreed that the indemnification provided for in this Section 5.08
is not prior to, or in substitution for, any such claims under any such
policies.

Section 5.09 Commercially Reasonable Efforts.

(a) Upon the terms and subject to the conditions set forth in this Agreement
(including those contained in this Section 5.09), each of the parties hereto
shall, and shall cause its Subsidiaries to, use its commercially reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, and to assist and cooperate with the other parties in doing, all things
necessary, proper or advisable to consummate and make effective, and to satisfy
all conditions to, in the most expeditious manner practicable, the transactions
contemplated by this Agreement, including (i) the obtaining of all necessary
permits, waivers, consents, approvals and actions or nonactions from
Governmental Entities and the making of all necessary registrations and filings
(including filings with Governmental Entities) and the taking of all steps as
may be necessary to obtain an approval or waiver from, or to avoid an action or
proceeding by, any Governmental Entities, (ii) the obtaining of all necessary
consents or waivers from third parties, and (iii) the execution and delivery of
any additional instruments necessary to consummate the Merger and to fully carry
out the purposes of this Agreement. FCI, Buyer and Mezzanine will take all
action necessary to cause Merger Sub to perform its obligations under this
Agreement and to consummate the Merger on the terms and conditions set forth in
this Agreement. The Company, FCI, Buyer and Mezzanine shall, subject to
applicable Law, promptly (x) cooperate and coordinate with the other in the
taking of the actions contemplated above and (y) supply the other with any
information that may be reasonably required in order to effectuate the taking of
such actions. Each party hereto shall promptly inform the other party or parties
hereto, as the case may be, of any communication from any Governmental Entity
regarding any of the transactions contemplated by this Agreement. If the Company
or any of the Forsyth Parties receives a request for additional information or
documentary material from any Governmental Entity with respect to the
transactions contemplated by this Agreement, then it shall use commercially
reasonable efforts to make, or cause to be made, as soon as reasonably
practicable and after consultation with the other party, an appropriate response
in compliance with such request, and, if permitted by applicable Law and by any
applicable Governmental Entity, provide the other party’s counsel with advance
notice and the opportunity to attend and participate in any meeting with any
Governmental Entity in respect of any filing made

 

46



--------------------------------------------------------------------------------

EXECUTION VERSION

 

thereto in connection with the transactions contemplated by this Agreement. None
of the Forsyth Parties and the Company shall commit to or agree (or permit their
respective Subsidiaries to commit to or agree) with any Governmental Entity to
stay, toll or extend any applicable waiting period under applicable Antitrust
Laws, without the prior written consent of the other (such consent not to be
unreasonably withheld or delayed).

(b) Without limiting the generality of the undertakings pursuant to Section
5.09(a) hereof, the parties hereto shall (i) provide or cause to be provided as
promptly as reasonably practicable to Governmental Entities with jurisdiction
over the Antitrust Laws (each such Governmental Entity, a “Governmental
Antitrust Authority”) information and documents requested by any Governmental
Antitrust Authority as necessary, proper or advisable to permit consummation of
the transactions contemplated by this Agreement, including preparing and
submitting any filings under any Antitrust Laws prior to any legal deadline and
in any event within ten Business Days of the date of this Agreement and
thereafter to respond as promptly as practicable to any request for additional
information or documentary material that may be made under any applicable
Antitrust Laws and (ii) subject to the terms set forth in Section 5.09(c)
hereof, use their commercially reasonable efforts to take such actions as are
necessary or advisable to obtain prompt approval of the consummation of the
transactions contemplated by this Agreement by any Governmental Entity or
expiration of applicable waiting periods.

(c) In the event that any administrative or judicial action or proceeding is
instituted (or threatened to be instituted) by a Governmental Entity or private
party challenging the Merger or any other transaction contemplated by this
Agreement, or any other agreement contemplated hereby, the Company shall
cooperate in all respects with the Forsyth Parties and shall use its
commercially reasonable efforts to contest and resist any such action or
proceeding and to have vacated, lifted, reversed or overturned any Order,
whether temporary, preliminary or permanent, that is in effect and that
prohibits, prevents or restricts consummation of the transactions contemplated
by this Agreement.

(d) Notwithstanding anything to the contrary set forth in this Agreement, in
connection with obtaining any approvals or clearances required under applicable
Antitrust Laws to consummate the Merger, none of the Forsyth Parties or BW or
any of their Affiliates shall be required to, and the Company may not, without
the prior written consent of FCI, become subject to, consent to, or offer or
agree to, or otherwise take any action with respect to, any requirement,
condition, limitation, understanding, agreement or order to sell, license,
assign, transfer, divest, hold separate or otherwise dispose of any assets,
business or portion of business of the Company, the Surviving Corporation, the
Forsyth Parties, BW or any of their respective Affiliates, unless, in the
reasonable judgment of FCI, such requirement, condition, limitation,
understanding, agreement or order would not reasonably be expected to have a
material adverse effect on BW, FCI, the Company or any of their Affiliates.

 

47



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Section 5.10 Financing.

(a) The Forsyth Parties shall use their commercially reasonable efforts to
consummate the Financing no later than the Closing. In the event that any
portion of the Financing becomes unavailable in the manner or from the source
contemplated in the Equity Commitment Letter, (A) the Forsyth Parties shall
immediately notify the Company and (B) the Forsyth Parties shall use their
commercially reasonable efforts to arrange to obtain any such portion from
alternative sources, on terms that are no more adverse to the Company, as
promptly as practicable following the occurrence of such event, including
entering into definitive agreements with respect thereto (such definitive
agreements entered into pursuant to the first or second sentence of this Section
5.10(a) being referred to as the “Financing Agreements”). The Forsyth Parties
shall, and shall cause their Affiliates to, use their commercially reasonable
efforts to cause their representatives to, comply with the terms, and satisfy on
a timely basis the conditions, of the Equity Commitment Letter, any alternative
financing commitments, the Financing Agreements and any related fee and
engagement letters. Any breach of the Equity Commitment Letter, the Financing
Agreements, any alternative financing commitment and any related fee and
engagement letter by the Forsyth Parties shall be deemed a breach by the Forsyth
Parties of this Section 5.10(a). The Forsyth Parties shall (x) furnish complete,
correct and executed copies of the Financing Agreements promptly upon their
execution, (y) give the Company prompt notice of any breach by any party of any
of the Equity Commitment Letter, any alternative financing commitment, any
related fee and engagement letter, or the Financing Agreements or any
termination thereof and (z) otherwise keep the Company informed of the status of
its efforts to arrange the Financing (or any replacement thereof).

(b) The Company shall, and shall cause its Subsidiaries to, at Buyer’s sole
expense, reasonably cooperate in connection with the arrangement of the
Financing as may be reasonably requested by Buyer (provided that such requested
cooperation does not unreasonably interfere with the ongoing operations of the
Company and its Subsidiaries). Such cooperation by the Company shall include, at
the reasonable request of Buyer, (i) agreeing to enter into such agreements, and
to use commercially reasonable efforts to deliver such officer’s certificates,
as are customary in financings of such type and as are, in the good faith
determination of the Persons executing such officer’s certificates, accurate,
and agreeing to pledge, grant security interests in, and otherwise grant liens
on, the Company’s assets pursuant to such agreements as may be reasonably
requested, provided that no obligation of the Company under any such agreement,
pledge or grant shall be effective until the Effective Time and (ii) providing
to BW or other financing sources financial and other information in the
Company’s possession with respect to the Merger, making the Company’s senior
officers available to assist the financing sources and otherwise reasonably
cooperating in connection with the consummation of the Financing.
Notwithstanding anything in this Agreement to the contrary, neither the Company
nor any of its Subsidiaries shall be required to pay any commitment or other
similar fee or incur any other Liability or obligation in connection with the
Financing (or any replacements thereof) prior to the Effective Time. The

 

48



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Forsyth Parties shall indemnify and hold harmless the Company, its Subsidiaries,
Affiliates and representatives against any and all liabilities, losses, damages,
claims, costs, expenses, interest, awards, judgments and penalties suffered or
incurred by them in connection with the arrangement of the Financing (including
actions taken at the request of Buyer in accordance with this Section 5.10) and
any information utilized in connection therewith. Buyer shall, promptly upon
request by the Company, reimburse the Company for all costs incurred by the
Company in connection with such cooperation

Section 5.11 Public Announcements. The initial press release with respect to
this Agreement and the transactions contemplated hereby shall be a release
mutually agreed to by the Company and FCI. Thereafter, each of the Company and
the Forsyth Parties agrees that no public release or announcement concerning the
transactions contemplated hereby shall be issued by any party without the prior
written consent of the Company and FCI (which consent shall not be unreasonably
withheld or delayed), except as such release or announcement may be permitted by
Section 5.04 or required by applicable Law or the rules or regulations of any
applicable United States securities exchange or Governmental Entity to which the
relevant party is subject, wherever situated, in which case the party required
to make the release or announcement shall consult with the other party about,
and allow the other party reasonable time to comment on such release or
announcement in advance of such issuance.

Section 5.12 Takeover Statutes. If any “control share acquisition”, “fair
price”, “moratorium” or other anti-takeover Law becomes or is deemed to be
applicable to the Company, the Forsyth Parties, the Merger or any other
transaction contemplated by this Agreement, then each of the Company and the
Forsyth Parties and their respective board of directors or managers shall grant
such approvals and take such actions as are necessary so that the transactions
contemplated hereby may be consummated as promptly as practicable on the terms
contemplated hereby and otherwise act to render such anti-takeover Law
inapplicable to the foregoing.

Section 5.13 Section 16 Matters. Prior to the Effective Time, the Company shall
take all such steps as may be required to cause to be exempt under Rule 16b-3
promulgated under the Exchange Act any dispositions of shares of Company Common
Stock (including derivative securities with respect to such shares) that are
treated as dispositions under such rule and result from the transactions
contemplated by this Agreement by each director or officer of the Company who is
subject to the reporting requirements of Section 16(a) of the Exchange Act with
respect to the Company.

 

49



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Section 5.14 Further Assurances. At and after the Effective Time, the officers
and directors of the Surviving Corporation shall be authorized to execute and
deliver, in the name and on behalf of the Company or Merger Sub, any deeds,
bills of sale, assignments or assurances and to take and do, in the name and on
behalf of the Company or Merger Sub, any other actions and things to vest,
perfect or confirm of record or otherwise in the Surviving Corporation any and
all right, title and interest in, to and under any of the rights, properties or
assets of the Company acquired or to be acquired by the Surviving Corporation as
a result of, or in connection with, the Merger.

Section 5.15 Antitrust. During the period from the date hereof and continuing
until the earlier of the termination of the Agreement or the Closing Date,
except with the consent of the Company (which shall not be unreasonably
withheld, delayed or conditioned), the Forsyth Parties shall not do anything,
including entering into any transaction, that would reasonably be expected to
prevent or delay any filings or approvals under the Antitrust Laws, if
applicable.

ARTICLE VI

CONDITIONS

Section 6.01 Conditions to Each Party’s Obligation to Effect the Merger. The
respective obligations of each party to this Agreement to effect the Merger is
subject to the satisfaction or waiver on or prior to the Closing Date of each of
the following conditions:

(a) Company Stockholder Approval. This Agreement will have been duly adopted by
the Requisite Company Vote.

(b) No Injunctions, Restraints or Illegality. No Governmental Entity having
jurisdiction over any party hereto shall have enacted, issued, promulgated,
enforced or entered any Laws or Orders, whether temporary, preliminary or
permanent, that make illegal, enjoin or otherwise prohibit consummation of the
Merger or the other transactions contemplated by this Agreement.

(c) Governmental Consents. All consents, approvals and other authorizations of
any Governmental Entity required to consummate the Merger and the other
transactions contemplated by this Agreement (other than the filing of the
Certificate of Merger with the Secretary of State of the State of Delaware)
shall have been obtained, free of any condition that would reasonably be
expected to have a Company Material Adverse Effect or a material adverse effect
on the Forsyth Parties’ ability to consummate the transactions contemplated by
this Agreement.

 

50



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Section 6.02 Conditions to Obligations of the Forsyth Parties. The obligations
of the Forsyth Parties to effect the Merger are subject to the satisfaction or
waiver by the Forsyth Parties on or prior to the Closing Date of the following
conditions:

(a) Representations and Warranties. (i) The representations and warranties of
the Company (other than in Section 3.01(a) (insofar as such representations and
warranties relate to the Company), Section 3.02(a) (second sentence), Section
3.02(b)(i) (first sentence), Section 3.03(a), Section 3.04(b), and Section 3.10)
set forth in Article III of this Agreement shall be true and correct in all
respects (without giving effect to any limitation indicated by the words
“Company Material Adverse Effect,” “in all material respects,” “in any material
respect,” “material” or “materially”) when made and as of immediately prior to
the Effective Time, as if made at and as of such time (except those
representations and warranties that address matters only as of a particular
date, which shall be true and correct in all respects as of that date), except
where the failure of such representations and warranties to be so true and
correct would not reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect, (ii) the representations and
warranties of the Company contained in Section 3.02(a) (second sentence), and
Section 3.02(b)(i) (first sentence) shall be true and correct (other than de
minimis inaccuracies) when made and as of immediately prior to the Effective
Time, as if made at and as of such time (except those representations and
warranties that address matters only as of a particular date, which shall be
true and correct in all material respects as of that date), and (iii) the
representations and warranties contained in Section 3.01(a) (insofar as such
representations and warranties relate to the Company), Section 3.03(a), Section
3.04(b), and Section 3.10 shall be true and correct in all respects when made
and as of immediately prior to the Effective Time, as if made at and as of such
time (except those representations and warranties that address matters only as
of a particular date, which shall be true and correct in all respects as of that
date).

(b) Performance of Covenants. The Company shall have performed in all material
respects all obligations, and complied in all material respects with the
agreements and covenants, required to be performed by or complied with by it
hereunder.

(c) Company Material Adverse Effect. Since the date of this Agreement, there
shall not have been any Company Material Adverse Effect or any event, change or
effect that would, individually or in the aggregate, reasonably be expected to
have a Company Material Adverse Effect.

(d) Dissenters’ Rights. Holders of Company Common Stock representing 20% or more
of the total number of shares of Company Common Stock outstanding shall not have
exercised (and not failed to perfect) dissenters’ rights.

(e) FIRPTA Certificate. The Company shall have provided to FCI an affidavit,
dated as of the Closing Date, signed under penalties of perjury, that is
consistent in form and substance with the affidavit referred to in Treasury
Regulations section 1.1445-2(c)(3).

 

51



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(f) Officers Certificate. FCI and Buyer shall have received a certificate,
signed by the chief executive officer or chief financial officer of the Company,
certifying as to the matters set forth in Sections 6.02(a), (b) and (c) hereof.

Section 6.03 Conditions to Obligation of the Company. The obligation of the
Company to effect the Merger is subject to the satisfaction or waiver by the
Company on or prior to the Closing Date of the following conditions:

(a) Representations and Warranties. The representations and warranties of the
Forsyth Parties set forth in Article IV of this Agreement shall be true and
correct in all respects (without giving effect to any limitation indicated by
the words “material adverse effect,” “in all material respects,” “in any
material respect,” “material” or “materially”) when made and as of immediately
prior to the Effective Time, as if made at and as of such time (except those
representations and warranties that address matters only as of a particular
date, which shall be true and correct in all respects as of that date), except
where the failure of such representations and warranties to be so true and
correct would not reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the Forsyth Parties’ ability to
consummate the transactions contemplated by this Agreement.

(b) Performance of Covenants. The Forsyth Parties shall have performed in all
material respects all obligations, and complied in all material respects with
the agreements and covenants, required to be performed by or complied with by
them hereunder.

(c) Officers Certificate. The Company will have received a certificate, signed
by an officer of FCI, certifying as to the matters set forth in Section 6.03(a)
and Section 6.03(b).

(d) Credit Agreement. The Forsyth Parties shall repay or cause to be repaid in
full all outstanding principal, interest and other amounts due under the Credit
Agreement.

ARTICLE VII

TERMINATION, AMENDMENT AND WAIVER

Section 7.01 Termination By Mutual Consent. This Agreement may be terminated at
any time prior to the Effective Time (notwithstanding any approval of this
Agreement by the stockholders of the Company) by mutual written consent of the
Forsyth Parties and the Company.

 

52



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Section 7.02 Termination By Either FCI or the Company. This Agreement may be
terminated by either FCI or the Company at any time prior to the Effective Time
(notwithstanding any approval of this Agreement by the stockholders of the
Company):

(a) if the Merger has not been consummated on or before June 30, 2012 (the “End
Date”); provided, however, that: (i) the right to terminate this Agreement
pursuant to this Section 7.02(a) shall not be available to any party whose
breach of any representation, warranty, covenant or agreement set forth in this
Agreement has been the cause of, or resulted in, the failure of the Merger to be
consummated on or before the End Date; and (ii) in the event that the Company
resolicits the approval of the Company’s stockholders pursuant to
Section 2.04(d), the End Date shall be extended by an additional number days
appropriate to accomplish such resolicitation and subsequent stockholder vote,
but in no event shall the End Date be extended to a date later than 40 days
following the date the Company mails the amended or supplemented Company Proxy
Statement to stockholders pursuant to Section 2.04(d);

(b) if any Governmental Entity of competent jurisdiction shall have enacted,
issued, promulgated, enforced or entered any Law or Order making illegal,
permanently enjoining or otherwise permanently prohibiting the consummation of
the Merger or the other transactions contemplated by this Agreement, and such
Law or Order shall have become final and nonappealable; provided, however, that
the right to terminate this Agreement pursuant to this Section 7.02(b) shall not
be available to any party whose breach of any representation, warranty, covenant
or agreement set forth in this Agreement has been the cause of, or resulted in,
the issuance, promulgation, enforcement or entry of any such Law or Order; or

(c) if this Agreement has been submitted to the stockholders of the Company for
adoption at a duly convened Company Stockholders Meeting and the Requisite
Company Vote shall not have been obtained at such meeting (including any
adjournment or postponement thereof).

Section 7.03 Termination By FCI. This Agreement may be terminated by FCI at any
time prior to the Effective Time (notwithstanding any approval of this Agreement
by the stockholders of the Company):

(a) if (i) an Adverse Recommendation Change shall have occurred, (ii) the
Company shall have entered into, or publicly announced its intention to enter
into, a Company Acquisition Agreement (other than an Acceptable Confidentiality
Agreement), (iii) the Company Board fails to reaffirm (publicly, if so requested
by FCI) the Company Board Recommendation within ten Business Days after the date
any Takeover Proposal (or material modification thereto) is first publicly
disclosed by the Company or the Person making such Takeover Proposal, (iv) a
tender offer or exchange offer relating to Company Common Stock shall have been
commenced by a Person unaffiliated with FCI and the Company shall not have sent
to its stockholders pursuant to Rule 14e-2 under the Securities Act, within ten
Business Days after such tender offer or exchange offer is first published, sent
or given, a statement reaffirming the Company Board Recommendation

 

53



--------------------------------------------------------------------------------

EXECUTION VERSION

 

and recommending that stockholders reject such tender or exchange offer, or
(v) the Company or the Company Board (or any committee thereof) shall publicly
announce its intentions to do any of actions specified in this Section 7.03(a);
or

(b) if there shall have been a breach of any representation, warranty, covenant
or agreement on the part of the Company set forth in this Agreement such that
the conditions to the Closing of the Merger set forth in Section 6.02(a) or
Section 6.02(b), as applicable, would not be satisfied and, in either such case,
such breach is incapable of being cured by the End Date; provided that FCI shall
have given the Company at least 30 days’ written notice prior to such
termination stating FCI’s intention to terminate this Agreement pursuant to this
Section 7.03(b).

Section 7.04 Termination By the Company. This Agreement may be terminated by the
Company at any time prior to the Effective Time (notwithstanding, in the case of
Section 7.04(b) immediately below, any approval of this Agreement by the
stockholders of the Company):

(a) if prior to the receipt of the Requisite Company Vote at the Company
Stockholders Meeting, the Company Board authorizes the Company, in full
compliance with the terms of this Agreement, including Section 5.04(b) hereof,
to enter into a Company Acquisition Agreement (other than an Acceptable
Confidentiality Agreement) in respect of a Superior Proposal; provided that the
Company shall have paid any amounts due pursuant to Section 7.06(b) hereof in
accordance with the terms, and at the times, specified therein; and provided
further that in the event of such termination, the Company substantially
concurrently enters into such Company Acquisition Agreement; or

(b) if there shall have been a breach of any representation, warranty, covenant
or agreement on the part of any of the Forsyth Parties set forth in this
Agreement such that the conditions to the Closing of the Merger set forth in
Section 6.03(a) or Section 6.03(b), as applicable, would not be satisfied and,
in either such case, such breach is incapable of being cured by the End Date;
provided that the Company shall have given FCI at least 30 days’ written notice
prior to such termination stating the Company’s intention to terminate this
Agreement pursuant to this Section 7.04(b).

Section 7.05 Notice of Termination; Effect of Termination. The party desiring to
terminate this Agreement pursuant to this Arcticle VII (other than pursuant to
Section 7.01) shall deliver written notice of such termination to each other
party hereto specifying with particularity the reason for such termination, and
any such termination in accordance with Section 7.05 shall be effective
immediately upon delivery of such written notice to the other party. If this
Agreement is terminated pursuant to this Article VII, it will become void and of
no further force and effect, with no liability on the part of any party to this
Agreement (or any stockholder, director, officer, employee, agent or
Representative of

 

54



--------------------------------------------------------------------------------

EXECUTION VERSION

 

such party) to any other party hereto, except (i) with respect to Section
5.03(b), this Section 7.05, Section 7.06 and Article VIII (and any related
definitions contained in any such Sections or Article), which shall remain in
full force and effect and (ii) with respect to any liabilities or damages
incurred or suffered by a party, to the extent such liabilities or damages were
the result of fraud or the breach by another party of any of its
representations, warranties, covenants or other agreements set forth in this
Agreement.

Section 7.06 Fees and Expenses Following Termination.

(a) If this Agreement is terminated by FCI pursuant to Section 7.03(a), then the
Company shall pay to FCI (by wire transfer of immediately available funds),
within two Business Days after such termination, a fee in an amount equal to the
Termination Fee.

(b) If this Agreement is terminated by the Company pursuant to Section 7.04(a),
then the Company shall pay to FCI (by wire transfer of immediately available
funds), at or prior to such termination, a fee in an amount equal to the
Termination Fee.

(c) If this Agreement is terminated by the Company or FCI pursuant to
(x) Section 7.02(a) hereof and provided that the Requisite Company Vote shall
not have been obtained at the Company Stockholders Meeting (including any
adjournment or postponement thereof) or (y) Section 7.02(c) hereof and (A) prior
to such termination (in the case of termination pursuant to Section 7.02(a) or
the Company Stockholders Meeting (in the case of termination pursuant to Section
7.02(c)), a Takeover Proposal shall in the case of a termination pursuant to
Section 7.02(a) or Section 7.02(c), have been publicly disclosed and not
withdrawn, and (B) within 12 months following the date of such termination of
this Agreement the Company shall have entered into a definitive agreement with
respect to any Takeover Proposal, or any Takeover Proposal shall have been
consummated (in each case whether or not such Takeover Proposal is the same as
the original Takeover Proposal made, communicated or publicly disclosed), then
in any such event the Company shall pay to FCI (by wire transfer of immediately
available funds), immediately prior to and as a condition to consummating such
transaction, the Termination Fee (it being understood for all purposes of this
Section 7.06(c), all references in the definition of Takeover Proposal to “20%”
shall be deemed to be references to “more than 50%” instead). If a Person (other
than the Forsyth Parties) makes a Takeover Proposal that has been publicly
disclosed and subsequently withdrawn prior to such termination or the Company
Stockholder Meeting, as applicable, and, within 12 months following the date of
the termination of this Agreement, such Person or any of its controlled
Affiliates makes a Takeover Proposal that is publicly disclosed, such initial
Takeover Proposal shall be deemed to have been “not withdrawn” for purposes of
clauses of this paragraph (c).

(d) The Company acknowledges and hereby agrees that the provisions of this
Section 7.06 are an integral part of the transactions contemplated by this
Agreement

 

55



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(including the Merger), and that, without such provisions, the Forsyth Parties
would not have entered into this Agreement. If the Company shall fail to pay in
a timely manner the amounts due pursuant to this Section 7.06, and, in order to
obtain such payment, FCI makes a claim against the Company that results in a
judgment against the Company, the Company shall pay to FCI the reasonable costs
and expenses of FCI (including its reasonable attorneys’ fees and expenses)
incurred or accrued in connection with such suit, together with interest on the
amounts set forth in this Section 7.06 at the prime lending rate prevailing from
time to time during such period as published in The Wall Street Journal. Any
interest payable hereunder shall be calculated on a daily basis from the date
such amounts were required to be paid until (but excluding) the date of actual
payment, and on the basis of a 360-day year. The parties acknowledge and agree
that in no event shall the Company be obligated to pay the Termination Fee on
more than one occasion.

(e) Except as expressly set forth in this Section 7.06, all Expenses incurred in
connection with this Agreement and the transactions contemplated hereby will be
paid by the party incurring such Expenses.

Section 7.07 Amendment. At any time prior to the Effective Time, this Agreement
may be amended or supplemented in any and all respects, whether before or after
receipt of the Requisite Company Vote, by written agreement signed by each of
the parties hereto; provided, however, that following the receipt of the
Requisite Company Vote, there shall be no amendment or supplement to the
provisions of this Agreement which by Law or in accordance with the rules of any
relevant self-regulatory organization would require further approval by the
holders of Company Common Stock without such approval.

Section 7.08 Extension; Waiver. At any time prior to the Effective Time, the
Forsyth Parties, on the one hand, or the Company, on the other hand, may
(a) extend the time for the performance of any of the obligations of the other
party(ies), (b) waive any inaccuracies in the representations and warranties of
the other party(ies) contained in this Agreement or in any document delivered
under this Agreement, or (c) unless prohibited by applicable Law, waive
compliance with any of the covenants, agreements or conditions contained in this
Agreement. Any agreement on the part of a party to any extension or waiver will
be valid only if set forth in an instrument in writing signed by such party. The
failure of any party to assert any of its rights under this Agreement or
otherwise will not constitute a waiver of such rights.

 

56



--------------------------------------------------------------------------------

EXECUTION VERSION

 

ARTICLE VIII

MISCELLANEOUS

Section 8.01 Definitions. For purposes of this Agreement, the following terms
will have the following meanings when used herein with initial capital letters:

“Acceptable Confidentiality Agreement” means a confidentiality agreement that
contains customary terms and conditions with respect to transactions of the type
contemplated by this Agreement not materially less restrictive than the
Confidentiality Agreement (it being understood that such confidentiality
agreement need not prohibit the making of a Takeover Proposal).

“Adjusted Per Share Merger Consideration” has the meaning set forth in
Section 2.04(d).

“Adverse Recommendation Change” has the meaning set forth in Section 5.04(d).

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with, such
first Person. For the purposes of this definition, “control” (including, the
terms “controlling,” “controlled by” and “under common control with”), as
applied to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
Person, whether through the ownership of voting securities, by Contract or
otherwise.

“Aged A/P” means accounts payable to the Company or its Subsidiaries that are
classified as other than “current” on the Company’s or a Subsidiary’s books in
accordance with the Company’s historical accounting practices.

“Agreement” has the meaning set forth in the Preamble.

“Antitrust Laws” has the meaning set forth in Section 3.03(c).

“Book-Entry Shares” has the meaning set forth in Section 2.02(a).

“Business Day” means any day, other than Saturday, Sunday or any day on which
banking institutions located in New York, New York are authorized or required by
Law or other governmental action to close.

“Buyer” has the meaning set forth in the Preamble.

“Buyer Benefit Plans” has the meaning set forth in Section 5.07(b).

 

57



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“BW” has the meaning set forth in Section 4.04(b).

“Certificates” means outstanding certificates that immediately prior to the
Effective Time represented shares of Company Common Stock (other than shares
cancelled in accordance with Section 2.01(a)).

“Certificate of Merger” has the meaning set forth in Section 1.03.

“Charter Documents” has the meaning set forth in Section 3.01(b).

“Closing” has the meaning set forth in Section 1.02.

“Closing Date” has the meaning set forth in Section 1.02.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, and as codified in Section 4980B of the Code and Section 601 et. seq.
of ERISA.

“Code” has the meaning set forth in Section 2.05.

“Company” has the meaning set forth in the Preamble.

“Company Acquisition Agreement” has the meaning set forth in Section 5.04(d).

“Company Balance Sheet” has the meaning set forth in Section 3.04(e).

“Company Board” has the meaning set forth in the Recitals.

“Company Board Recommendation” has the meaning set forth in Section 3.03(d).

“Company Class A Common Stock” has the meaning set forth in the Recitals.

“Company Class B Common Stock” has the meaning set forth in the Recitals.

“Company Common Stock” has the meaning set forth in the Recitals.

“Company Continuing Employees” has the meaning set forth in Section 5.07(a).

“Company Disclosure Letter” has the meaning set forth in the introductory
language in Article III.

“Company Employee” has the meaning set forth in Section 3.12(a).

“Company Employee Plan” has the meaning set forth in Section 3.12(a).

 

58



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Company Equity Award” means a Company Stock Option or a Company Stock Award or
a phantom stock award, as the case may be.

“Company ERISA Affiliate” means, with respect to any Person, any other Person
that, together with such first Person, would be treated as a single employer
within the meaning of Section 414(b), (c), (m) or (o) of the Code.

“Company Financial Advisor” has the meaning set forth in Section 3.10.

“Company IP” has the meaning set forth in Section 3.07(b).

“Company IP Agreements” means all licenses, sublicenses, consent to use
agreements, covenants not to sue and permissions and other Contracts, including
the right to receive royalties or any other consideration, whether written or
oral, relating to Intellectual Property and to which the Company or any of its
Subsidiaries is a party or under which the Company or any of its Subsidiaries is
a licensor or licensee.

“Company Material Adverse Effect” means any event, occurrence, fact, condition
or change that is, or would reasonably be expected to become, individually or in
the aggregate, materially adverse to (i) the business, results of operations,
condition (financial or otherwise), or assets of the Company and its
Subsidiaries, taken as a whole, or (ii) the ability of the Company to consummate
the transactions contemplated hereby on a timely basis; provided, however, that,
for the purposes of clause (i), a Company Material Adverse Effect shall not be
deemed to include events, occurrences, facts, conditions or changes arising out
of, relating to or resulting from: (a) changes generally affecting the economy,
financial or securities markets; (b) any outbreak or escalation of war or any
act of terrorism; or (c) general changes in the conditions in the industry in
which the Company and its Subsidiaries operate; provided further, however, that
any event, change and effect referred to in clauses (a), (b) or (c) immediately
above shall be taken into account in determining whether a Company Material
Adverse Effect has occurred or would reasonably be expected to occur to the
extent that such event, change or effect has a disproportionate effect on the
Company and its Subsidiaries, taken as a whole, compared to other participants
in the industries in which the Company and its Subsidiaries conduct their
businesses.

Without limiting the generality of the foregoing, a “Company Material Adverse
Effect” shall be deemed to have occurred if (a) the Company shall be in breach
of the financial covenants relating to net sales and EBITDA set forth in
Section 11.14 of the Credit Agreement; (b) an Event of Default (as defined in
the Credit Agreement) shall have occurred and as a result thereof the lenders
under the Credit Agreement shall have exercised, or indicated in writing that
they intend to exercise, their rights as secured creditors under the Credit
Agreement; or (c) the trustee under the Rabbi Trust Agreement initiates any
legal action or proceeding against the Company or any of the Forsyth Parties
and/or their Affiliates with respect to the Company’s failure to meet its
obligations under

 

59



--------------------------------------------------------------------------------

EXECUTION VERSION

 

the Rabbi Trust Agreement including, without limitation, the Company’s failure
to make a contribution to the trust in an amount equal to the full “Funding
Amount” (as defined in the Rabbi Trust Agreement) upon the occurrence of a
“Potential Change of Control” (as defined in the Rabbi Trust Agreement).

“Company Material Contract” has the meaning set forth in Section 3.15(a).

“Company-Owned IP” means all Intellectual Property owned or purported to be
owned by the Company or any of its Subsidiaries.

“Company Proxy Statement” has the meaning set forth in Section 3.16.

“Company SEC Documents” has the meaning set forth in Section 3.04(a).

“Company Securities” has the meaning set forth in Section 3.02(b).

“Company Stock Award” has the meaning set forth in Section 2.07(b).

“Company Stock Option” has the meaning set forth in Section 2.07(a).

“Company Stock Plans” has the meaning set forth in Section 3.02(b).

“Company Stockholders Meeting” means the special meeting of the Stockholders of
the Company to be held to consider the adoption of this Agreement.

“Company Subsidiary Securities” has the meaning set forth in Section 3.02(d).

“Confidentiality Agreement” has the meaning set forth in Section 5.03(b).

“Consent” has the meaning set forth in Section 3.03(c).

“Contracts” means any contracts, agreements, licenses, notes, bonds, mortgages,
indentures, leases or other binding instruments or binding commitments, whether
written or oral.

“Credit Agreement” means the Credit Agreement, dated as of November 21, 2006, by
and among the Company, the other Borrowers referenced therein, the other Lenders
referenced therein, and Bank of America N.A., as Administrative Agent, as
amended prior to the date hereof, including pursuant to the Eleventh, Twelfth
and Thirteenth Amendments to the Credit Agreement.1

“DGCL” has the meaning set forth in Section 1.01.

“Dissenting Shares” has the meaning set forth in Section 2.03.

 

1  NTD: Forsyth needs to confirm the terms of the Twelfth and Thirteenth
Amendments.

 

60



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Effective Time” has the meaning set forth in Section 1.03.

“Eleventh Amendment to the Credit Agreement” means Amendment No. 11 to the
Credit Agreement, dated as of October 13, 2001, by and among the Company, the
other Borrowers party thereto, the other Credit Parties thereto, and Bank of
America, N.A., as Administrative Agent to the Lenders specified therein.

“Eleventh Amendment Additional Fees” means the additional fees which may become
payable by the Company beginning on February 10, 2012 pursuant to Section 6.01
of the Eleventh Amendment to the Credit Agreement.

“Eleventh Amendment Additional Warrants” means the additional warrants which may
be issued by the Company beginning on March 1, 2012 pursuant to Section 3.02 of
the Eleventh Amendment to the Credit Agreement.

“End Date” has the meaning set forth in Section 7.02(a).

“Environmental Laws” means any applicable Law, and any Order or binding
agreement with any Governmental Entity: (a) relating to pollution (or the
cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or
(b) concerning the presence of, exposure to, or the management, manufacture,
use, containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Substance. The term “Environmental Law” includes, without
limitation, the following (including their implementing regulations and any
state analogs): the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste Disposal
Act, as amended by the Resource Conservation and Recovery Act of 1976, as
amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901
et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air
Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§
7401 et seq.; and the Occupational Safety and Health Act of 1970, as amended, 29
U.S.C. §§ 651 et seq.

“Equity Commitment Letter” has the meaning set forth in Section 4.04(b).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Exchange Act” has the meaning set forth in Section 3.03(c).

 

61



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Exchange Agent” has the meaning set forth in Section 2.02(a).

“Excluded Party” means any Person or group of related Persons from whom the
Company has received, during the Non-Exclusivity Period, a written Takeover
Proposal that the Company Board determines in good faith prior to the
commencement of the Exclusivity Period, after consultation with the Company’s
financial advisors and outside counsel, is bona fide and could reasonably be
expected to result in a Superior Proposal. Any Person or group of related
Persons that was an Excluded Party shall cease to be an Excluded Party on the
date that is 20 days following the end of the Non-Exclusivity Period.

“Exclusivity Period” has the meaning set forth in Section 5.04(b).

“Expenses” means, with respect to any Person, all reasonable and documented
out-of-pocket fees and expenses (including all fees and expenses of counsel,
accountants, financial advisors and investment bankers of such Person and its
Affiliates), incurred by such Person or on its behalf in connection with or
related to the authorization, preparation, negotiation, execution and
performance of this Agreement and any transactions related thereto, any
litigation with respect thereto, the preparation, printing, filing and mailing
of the Company Proxy Statement, the filing of any required notices under the
Antitrust Laws, or in connection with other regulatory approvals, and all other
matters related to the Merger other transactions contemplated hereby.

“FCI” has the meaning set forth in the Preamble.

“Financing” has the meaning set forth in Section 4.04(b).

“Financing Agreements” has the meaning set forth in Section 5.10(a).

“First Quarter 10-Q” has the meaning set forth in the introductory language in
Article III.

“Forsyth Parties” has the meaning set forth in the Recitals.

“GAAP” has the meaning set forth in Section 3.04(b).

“Governmental Antitrust Authority” has the meaning set forth in Section 5.09(b).

“Governmental Entity” has the meaning set forth in Section 3.03(c).

“Hazardous Substance” shall mean (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or man-made, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws, and (b) any

 

62



--------------------------------------------------------------------------------

EXECUTION VERSION

 

petroleum or petroleum-derived products, radon, radioactive materials or wastes,
asbestos in any form, lead or lead-containing materials, urea formaldehyde foam
insulation and polychlorinated biphenyls.

“Indebtedness” means any of the following: (a) any indebtedness for borrowed
money, (b) any obligations evidenced by bonds, debentures, notes or other
similar instruments, (c) any obligations to pay the deferred purchase price of
property or services, except trade accounts payable and other current
Liabilities arising in the ordinary course of business, (d) any obligations,
contingent or otherwise, under acceptance credit, letters of credit or similar
facilities, and (e) any guaranty of any of the foregoing; provided, however,
that Indebtedness shall not include (i) capital lease obligations, or (ii) any
accrued income tax Liabilities.

“Indemnified Party” has the meaning set forth in Section 5.08(a).

“Indemnifying Parties” has the meaning set forth in Section 5.08(b).

“Initial Proxy Solicitation Merger Consideration Floor” means $0.90 per share
the Company Common Stock.

“Intellectual Property” means all intellectual property and other similar
proprietary rights in any jurisdiction worldwide, whether registered or
unregistered, including such rights in and to: (a) patents (including all
reissues, divisions, provisionals, continuations and continuations-in-part,
re-examinations, renewals and extensions thereof), patent applications, patent
disclosures or other patent rights (“Patents”); (c) copyrights, design, design
registration, and all registrations, applications for registration, and renewals
for any of the foregoing, and any “moral” rights (“Copyrights”); (d) trademarks,
service marks, trade names, business names, logos, trade dress, certification
marks and other indicia of commercial source or origin together with all
goodwill associated with the foregoing, and all registrations, applications and
renewals for any of the foregoing (“Trademarks”); (e) trade secrets and
business, technical and know-how information, databases, data collections and
other confidential and proprietary information and all rights therein (“Trade
Secrets”); (f) software, including data files, source code, object code,
application programming interfaces, architecture, files, records, schematics,
computerized databases and other software-related specifications and
documentation (“Software”); and (g) Internet domain name registrations.

“IRS” means the United States Internal Revenue Service.

“Knowledge” means, when used with respect to the Company, the actual knowledge
of Mark Becker, Helen Oster, Ivan Habibe, Steffen Weisser, Birger Hansson or
Peter Hultberg, after reasonable inquiry.

 

63



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Japanese Credit Facilities” means the Loan Agreement, dated as of September 16,
2011, between The Shoko Chukin Bank, Ltd., and Baldwin Japan Ltd., the Loan
Agreement, dated as of September 16, 2011, between The Shoko Chukin Bank, Ltd.,
and Baldwin Japan Ltd., the Special Overdraft Agreement, dated as of
December 30, 2002, between Sumitomo Mitsui Banking Corporation and Baldwin Japan
Ltd., the Special Overdraft Agreement, dated as of November 2, 2007, between
Mizuho Bank, Ltd., and Baldwin Japan Ltd., as amended, and the Agreement on
Entrustment of Administrative Service and Whole Amount Subscription Agreement,
dated as of April 22, 2011, between Mizuho Bank, Ltd., and Baldwin Japan Ltd.,
taken as a whole.

“Laws” means any domestic or foreign laws, common law, statutes, ordinances,
rules, regulations, codes, Orders or legally enforceable requirements enacted,
issued, adopted, promulgated, enforced, ordered or applied by any Governmental
Entity.

“Lease” shall mean all leases, subleases and other agreements under which the
Company or any of its Subsidiaries leases, uses or occupies, or has the right to
use or occupy, any real property.

“Leased Real Estate” shall mean all real property that the Company or any of its
Subsidiaries leases, subleases or otherwise uses or occupies, or has the right
to use or occupy, pursuant to a Lease.

“Legal Action” has the meaning set forth in Section 3.09.

“Liability” shall mean any liability, indebtedness or obligation of any kind
(whether accrued, absolute, contingent, matured, unmatured or otherwise, and
whether or not required to be recorded or reflected on a balance sheet under
GAAP).

“Liens” means, with respect to any property or asset, all pledges, liens,
mortgages, charges, encumbrances, hypothecations, options, rights of first
refusal, rights of first offer and security interests of any kind or nature
whatsoever.

“Maximum Premium” has the meaning set forth in Section 5.08(c).

“Merger” has the meaning set forth in Section 1.01.

“Merger Sub” has the meaning set forth in the Preamble.

“Merger Consideration” has the meaning set forth in Section 2.01(b).

“Mezzanine” has the meaning set forth in the Preamble.

“Non-Exclusivity Period” has the meaning set forth in Section 5.04(a).

“Order” has the meaning set forth in Section 3.09.

 

64



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Owned Real Estate” shall mean any real estate owned in fee by Company or any of
its Subsidiaries, together with all buildings, structures, fixtures and
improvements thereon and all of the Company’s and its Subsidiaries’ rights
thereto, including without limitation, all easements, rights of way and
appurtenances relating thereto.

“Payment Fund” has the meaning set forth in Section 2.02(a).

“Permits” has the meaning set forth in Section 3.08(b).

“Permitted Liens” means (a) statutory Liens for Taxes or other governmental
charges that in either case are not yet due and payable or the amount or
validity of which is being contested in good faith (provided appropriate
reserves required pursuant to GAAP have been made in respect thereof),
(b) mechanics’, carriers’, workers’, repairers’ and similar statutory Liens
arising or incurred in the ordinary course of business for amounts which are not
delinquent or which are being contested by appropriate proceedings (provided
appropriate reserves required pursuant to GAAP have been made in respect
thereof), (c) zoning, entitlement, building and other land use regulations
imposed by Governmental Entities having jurisdiction over such Person’s owned or
leased real property, which are not violated by the current use and operation of
such real property, (d) covenants, conditions, restrictions, easements and other
similar non-monetary matters of record affecting title to such Person’s owned or
leased real property, which do not materially impair the occupancy or use of
such real property for the purposes for which it is currently used in connection
with such Person’s businesses, (e) any right of way or easement related to
public roads and highways, which do not materially impair the occupancy or use
of such real property for the purposes for which it is currently used in
connection with such Person’s businesses, (f) Liens arising under workers’
compensation, unemployment insurance, social security, retirement and similar
legislation, and (g) Liens set forth in Section 8.01(b) of the Company
Disclosure Letter.

“Person” means any individual, corporation, limited or general partnership,
limited liability company, limited liability partnership, trust, association,
joint venture, Governmental Entity and other entity and group (which term will
include a “group” as such term is defined in Section 13(d)(3) of the Exchange
Act).

“Rabbi Trust Agreement” means the Grantor Trust Agreement, dated as of
February 14, 2006, between the Company and Key Bank National Association, as
amended by Amendment No. 1 thereto effective as of August 18, 2009.

“Real Estate” means the Owned Real Estate and the Leased Real Estate.

“Representatives” has the meaning set forth in Section 5.04(a).

“Requisite Company Vote” has the meaning set forth in Section 3.03(a).

“Sarbanes-Oxley Act” has the meaning set forth in Section 3.04(g).

 

65



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“SEC” has the meaning set forth in Section 3.03(c).

“Securities Act” has the meaning set forth in Section 3.04(a).

“Subsidiary” means, when used with respect to any party, any corporation or
other organization, whether incorporated or unincorporated, a majority of the
securities or other interests of which having by their terms ordinary voting
power to elect a majority of the board of directors or others performing similar
functions with respect to such corporation or other organization is directly or
indirectly owned or controlled by such party or by any one or more of its
subsidiaries, or by such party and one or more of its subsidiaries.

“Superior Proposal” means a bona fide written proposal made by a third party to
acquire more than 50% of the equity securities or consolidated total assets of
the Company and its Subsidiaries, pursuant to a tender or exchange offer, a
merger, a consolidation or a sale of its assets, (i) on terms which the Company
Board or Transaction Committee determines in its good faith judgment to be more
favorable from a financial point of view to the holders of Company Common Stock
than the transactions contemplated by this Agreement (after consultation with
its financial and legal advisors), taking into account all the terms and
conditions of such proposal and this Agreement (after having complied with, and
taken into account all of the changes that have been offered by Buyer pursuant
to, Section 5.04(d)) and (ii) that the Company Board or Transaction Committee
has determined to be reasonably capable of being completed on the terms
proposed, taking into account all financial (including the financing terms
thereof), regulatory, legal and other aspects of such proposal and the Person
making the proposal, and taking into account the likelihood and timing of
consummation as compared to the transactions contemplated hereby.

“Surviving Corporation” has the meaning set forth in Section 1.01.

“Takeover Proposal” means (i) any bona fide inquiry, proposal or offer for, in
one transaction or a series of related transactions, a merger, reorganization,
consolidation, tender offer, dissolution, recapitalization, share exchange or
other business combination or similar transaction involving the Company and its
Subsidiaries (other than (1) mergers, consolidations, tender offers,
recapitalizations, share exchanges or other business combinations involving
solely the Company and/or one or more Subsidiaries of the Company and
(2) mergers, consolidations, tender offers, recapitalizations, share exchanges
or other business combinations or similar transactions that if consummated would
result in the holders of the outstanding shares of Company Common Stock
immediately prior to such transaction owning more than 80% of the equity
securities of the Company, or any successor or acquiring entity, immediately
thereafter), (ii) any proposal for the issuance by the Company of over 20% of
its equity securities or (iii) any proposal or offer to acquire in any manner,
directly or indirectly, over 20% of the equity securities or consolidated total
assets of the Company and its Subsidiaries, in each case other than the
transactions contemplated by this Agreement.

 

66



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Tax Authority” means any Governmental Entity responsible for the administration
or imposition of any Tax.

“Taxes” means (i) all taxes, levies, assessments, duties, imposts or other like
assessments, charges or fees (including estimated taxes, charges and fees),
including, without limitation, income, profits, gross receipts, transfer,
excise, property, sales, use value-added, ad valorem, license, excise, capital,
wage, employment, payroll, withholding, social security, Medicare, severance,
occupation, import, custom, duties, stamp, documentary, mortgage, registration,
alternative, add-on minimum, environmental, franchise or other governmental
taxes or charges of any kind whatsoever, imposed by any Tax Authority, including
any interest, penalties, fines or additions to tax applicable or related
thereto, (ii) all liability for the payment of any amounts of the type described
in clause (i) as the result of being (or ceasing to be) a member of an
affiliated, consolidated, combined or unitary group (or being included (or
required to be included) in any Tax Return related thereto), and (iii) all
liability for the payment of any amounts as a result of an express or implied
obligation to indemnify or otherwise contribute, assume or succeed to the
liability of any other Person with respect to the payment of any amounts of the
type described in clause (i) or clause (ii).

“Tax Return” means any report, return, statement, declaration, claim for refund,
information return or other written information (including any related or
supporting schedules, statements or information and amended returns) filed or
required to be filed in connection with any Taxes, including (i) any schedule or
attachment thereto and any amendment or supplement thereof and (ii) the
administration of any Laws, regulations or administrative requirements relating
to any Taxes.

“Termination Fee” means an amount equal to $3,000,000; provided, however, in the
event the Agreement is terminated by the Company pursuant to Section 7.04(a) in
order to enter into a Company Acquisition Agreement with an Excluded Party
(prior to such time as the Person or group of related Persons that was an
Excluded Party ceases to be an Excluded Party), the Termination Fee shall mean
an amount equal to $2,000,000.

“Transaction Committee” has the meaning set forth in the Recitals.

“Transaction-Related Expenses” means the expenses incurred or to be incurred by
the Company and/or its Subsidiaries in connection with the transactions
contemplated by this Agreement.

“Treasury Regulations” means the Treasury regulations promulgated under the
Code.

 

67



--------------------------------------------------------------------------------

EXECUTION VERSION

 

“Voting Agreement Stockholders” means Mark T. Becker, Rold Bergstrom, Samuel B.
Fortenbaugh III, Paul J. Griswold, Gerald A. Nathe, Ronald B. Salvagio, Claes
Warnander and Akira Hara.

“Voting Debt” has the meaning set forth in Section 3.02(c).

“Warrant” has the meaning set forth in Section 2.08.

Section 8.02 Interpretation; Construction.

(a) The table of contents and headings herein are for convenience of reference
only, do not constitute part of this Agreement and shall not be deemed to limit
or otherwise affect any of the provisions hereof. Where a reference in this
Agreement is made to a Section, Exhibit or Schedule, such reference shall be to
a Section of, Exhibit to or Schedule of this Agreement unless otherwise
indicated. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” A reference in this Agreement to $ or dollars is to U.S. dollars.
The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. References to “this Agreement” shall
include the Company Disclosure Letter.

(b) The parties have participated jointly in negotiating and drafting this
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

Section 8.03 Survival. None of the representations and warranties contained in
this Agreement or in any instrument delivered under this Agreement will survive
the Effective Time. This Section 8.03 does not limit any covenant of the parties
to this Agreement which, by its terms, contemplates performance after the
Effective Time. The Confidentiality Agreement will (a) survive termination of
this Agreement in accordance with its terms and (b) terminate as of the
Effective Time.

Section 8.04 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of Laws of
any jurisdiction other than those of the State of Delaware.

 

68



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Section 8.05 Submission to Jurisdiction.

(a) In the event that the Company initiates any legal action or proceeding
against one or more Forsyth Parties with respect to this Agreement and the
rights and obligations arising hereunder, such legal action or proceeding shall
be brought and determined exclusively in the state courts located in St. Louis
County, Missouri, or in the event (but only in the event) that such courts do
not have subject matter jurisdiction over such action or proceeding, in the U.S.
Federal District Court for the Eastern District of Missouri. This
Section 8.05(a) shall not apply to counterclaims that one or more Forsyth
Parties assert in litigation initiated by the Company.

(b) In the event that one or more Forsyth Parties initiate any legal action or
proceeding against the Company with respect to this Agreement and the rights and
obligations arising hereunder, such legal action or proceeding shall be brought
and determined exclusively in the state courts located in New York County, New
York, or in the event (but only in the event) that such courts do not have
subject matter jurisdiction over such action or proceeding, in the U.S. Federal
District Court for the Southern District of New York. This Section 8.05(b) shall
not apply to counterclaims that the Company asserts in litigation initiated by
one or more Forsyth Parties.

(c) Each of the parties hereto agrees that mailing of process or other papers in
connection with any such action or proceeding in the manner provided in
Section 8.07 or in such other manner as may be permitted by applicable Laws,
will be valid and sufficient service thereof. Each of the parties hereto hereby
irrevocably submits with regard to any such action or proceeding for itself and
in respect of its property, generally and unconditionally, to the personal
jurisdiction of the aforesaid courts and agrees that it will not bring any
action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court or tribunal other than in compliance with
Section 8.05(a) or Section 8.05(b), as applicable. Each of the parties hereto
hereby irrevocably waives, and agrees not to assert, by way of motion, as a
defense, counterclaim or otherwise, in any action or proceeding with respect to
this Agreement and the rights and obligations arising hereunder, or for
recognition and enforcement of any judgment in respect of this Agreement and the
rights and obligations arising hereunder (i) any claim that it is not personally
subject to the jurisdiction of the above named courts for any reason other than
the failure to serve process in accordance with this Section 8.05, (ii) any
claim that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise), and (iii) to the fullest
extent permitted by the applicable Law, any claim that (x) the suit, action or
proceeding in such court is brought in an inconvenient forum, (y) the venue of
such suit, action or proceeding is improper, or (z) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts.

 

69



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Section 8.06 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
8.06.

Section 8.07 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt), (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested), (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient, or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 8.07):

 

If to any of the Forsyth Parties, to:   

Forsyth Capital Investors, LLC

8040 Forsyth Blvd.

St. Louis, Missouri 63105

Attention: Kyle Chapman, Managing Director

Facsimile: (314) 726-2132

with a copy (which will not constitute notice to any of the Forsyth Parties) to:
  

Thompson Coburn LLP

One US Bank Plaza

St. Louis, Missouri 63101

Attention: Thomas A. Litz

Facsimile: (314) 552-7072

 

70



--------------------------------------------------------------------------------

EXECUTION VERSION

 

If to the Company, to:   

Baldwin Technology Company, Inc.

2000 NW Corporate Blvd., Suite 101

Boca Raton, Florida 33431

Attention: Mark Becker, President and CEO

Facsimile: (561) 995-0551

with a copy (which will not constitute notice to the Company) to:   

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, New York 10178

Attention: David W. Pollak

Facsimile: (212) 309-6001

or to such other Persons, addresses or facsimile numbers as may be designated in
writing by the Person entitled to receive such communication as provided above.

Section 8.08 Entire Agreement. This Agreement (including the Exhibits to this
Agreement), the Company Disclosure Letter and the Confidentiality Agreement
constitute the entire agreement among the parties with respect to the subject
matter of this Agreement and supersede all other prior agreements and
understandings, both written and oral, among the parties to this Agreement with
respect to the subject matter of this Agreement. In the event of any
inconsistency between the statements in the body of this Agreement, the
Confidentiality Agreement and the Company Disclosure Letter (other than an
exception expressly set forth as such in the Company Disclosure Letter), the
statements in the body of this Agreement will control.

Section 8.09 No Third Party Beneficiaries. Except as provided in Section 5.08
hereof (which shall be to the benefit of the parties referred to in such
section), this Agreement is for the sole benefit of the parties hereto and their
permitted assigns and respective successors and nothing herein, express or
implied, is intended to or shall confer upon any other Person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

Section 8.10 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this

 

71



--------------------------------------------------------------------------------

EXECUTION VERSION

 

Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

Section 8.11 Assignment. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. Neither party may assign its rights or obligations hereunder without
the prior written consent of the other party, which consent shall not be
unreasonably withheld or delayed; provided, however, that prior to the Effective
Time, Merger Sub may, without the prior written consent of the Company, assign
all or any portion of its rights under this Agreement to FCI or to one or more
of FCI’s direct or indirect wholly-owned subsidiaries. No assignment shall
relieve the assigning party of any of its obligations hereunder.

Section 8.12 Remedies. Except as otherwise provided in this Agreement, any and
all remedies expressly conferred upon a party to this Agreement will be
cumulative with, and not exclusive of, any other remedy contained in this
Agreement, at Law or in equity. The exercise by a party to this Agreement of any
one remedy will not preclude the exercise by it of any other remedy.

Section 8.13 Specific Performance. The parties hereto agree that irreparable
damage would occur if any provision of this Agreement were not performed in
accordance with the terms hereof and that the parties shall be entitled to an
injunction or injunctions to prevent breaches or threatened breaches of this
Agreement or to enforce specifically the performance of the terms and provisions
hereof in addition to any other remedy to which they are entitled at Law or in
equity.

Section 8.14 Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts, all of which will be one and the same agreement. This
Agreement will become effective when each party to this Agreement will have
received counterparts signed by all of the other parties.

[SIGNATURE PAGE FOLLOWS]

 

72



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

BALDWIN TECHNOLOGY COMPANY, INC. By  

/s/ Mark T. Becker

Name:   Mark T. Becker Title:   President and CEO FORSYTH CAPITAL INVESTORS, LLC

By  

/s/ W.Kyle Chapman

Name:   W. Kyle Chapman Title:   Chairman of the Board FORSYTH BALDWIN, LLC

By  

/s/ W.Kyle Chapman

Name:   W. Kyle Chapman Title:   Chairman of the Board FORSYTH BALDWIN
MEZZANINE, INC.

By  

/s/ W.Kyle Chapman

Name:   W. Kyle Chapman Title:   Chairman of the Board FORSYTH BALDWIN, INC.

By  

/s/ W.Kyle Chapman

Name:   W. Kyle Chapman Title:   Chairman of the Board

[Signature Page to Agreement and Plan of Merger]